Exhibit 10.4

EXECUTION COPY

CONTRIBUTION DEFERRAL AGREEMENT

dated as of June 17, 2009

by and between

YRC, INC.,

USF HOLLAND, INC.,

NEW PENN MOTOR EXPRESS, INC.,

USF REDDAWAY INC.,

and

the TRUSTEES for the

CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND

and the other Funds (as defined herein) from time to time a party hereto

and

WILMINGTON TRUST COMPANY,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I Definitions

   2

SECTION 1.01. Defined Terms

   2

SECTION 1.02. Terms Generally

   8

ARTICLE II Deferred Contributions

   9

SECTION 2.01. Pension Contributions

   9

SECTION 2.02. Interest

   9

SECTION 2.03. Prepayments

   10

SECTION 2.04. Payments Generally; Allocations of Proceeds; Pro Rata Treatment

   10

ARTICLE III Representations and Warranties of the Obligors

   11

SECTION 3.01. Organization; Powers

   11

SECTION 3.02. Authorization; Enforceability

   11

SECTION 3.03. No Violation

   12

SECTION 3.04. Inability to Make Certain Limited Payments

   12

SECTION 3.05. Financial Condition

   12

SECTION 3.06. Covenants

   13

ARTICLE IV Representations and Warranties of the Funds

   13

SECTION 4.01. Authority and Enforceability

   13

SECTION 4.02. Acknowledgment

   13

ARTICLE V Conditions Precedent

   13

SECTION 5.01. Effective Date

   13

ARTICLE VI Affirmative Covenants

   14

SECTION 6.01. Conditions Subsequent

   14

SECTION 6.02. Reporting and Notices

   16

SECTION 6.03. Financial Advisor

   17

SECTION 6.04. Weekly Health and Welfare Payments

   17

SECTION 6.05. Maintenance of Properties; Insurance

   17

SECTION 6.06. Promissory Note

   18

ARTICLE VII Negative Covenants

   18

SECTION 7.01. Obligors

   18

SECTION 7.02. Funds

   18

 

i



--------------------------------------------------------------------------------

ARTICLE VIII Events of Default

   19

ARTICLE IX The Agent

   21

ARTICLE X Reserved

   24

ARTICLE XI Miscellaneous

   24

SECTION 11.01. Fees and Expenses

   24

SECTION 11.02. Indemnity

   25

SECTION 11.03. Remedies

   26

SECTION 11.04. Consent to Amendments

   26

SECTION 11.05. Successors and Assigns

   27

SECTION 11.06. Severability

   27

SECTION 11.07. Counterparts

   27

SECTION 11.08. Descriptive Headings; Interpretation

   27

SECTION 11.09. Entire Agreement

   27

SECTION 11.10. No Third-Party Beneficiaries

   27

SECTION 11.11. Schedules

   27

SECTION 11.12. Governing Law

   27

SECTION 11.13. Submission to Jurisdiction; Choice of Forum

   28

SECTION 11.14. Mutual Waiver of Jury Trial

   28

SECTION 11.15. Notices

   28

SECTION 11.16. No Strict Construction

   29

SECTION 11.17. Partial Release of Collateral

   29

SECTION 11.18. Confidentiality

   29

SECTION 11.19. Intercreditor Agreement

   30

SECTION 11.20. No Effect on Other Obligations

   30

 

Schedule 1.01(a)    —      April Pension Payments Schedule 1.01(b)    —     
First Priority Collateral Schedule 1.01(c)    —      June Pension Payments
Schedule 1.01(d)    —      May Pension Payments Schedule 1.01(e)    —     
Second Priority Collateral Schedule 1.01(f)    —      Other Deferred Pension
Payments Schedule 1.01(g)    —      Pension Interest Rate Schedule 1.01(h)   
—      February Pension Payments Schedule 2.04    —      Payment Details
Schedule 11.15    —      Notice Details Exhibit A    —      Joinder Agreement
Exhibit B-1    —      Form of Mortgage (First Priority Collateral) Exhibit B-2
   —      Form of Mortgage (Second Priority Collateral) Exhibit C    —      Form
of Promissory Note Exhibit D    —      Form of Guarantee

 

ii



--------------------------------------------------------------------------------

CONTRIBUTION DEFERRAL AGREEMENT

This Contribution Deferral Agreement (this “Agreement”) is entered into as of
June 17, 2009 (the “Agreement Date”), by and between (i) YRC, INC., a Delaware
corporation (“YRC”); USF HOLLAND, INC., a Michigan corporation (“Holland”); NEW
PENN MOTOR EXPRESS INC., a Pennsylvania corporation (“New Penn”) USF REDDAWAY
INC., an Oregon corporation (“Reddaway”) (each of YRC, Holland, New Penn and
Reddaway a “Primary Obligor”, and collectively, the “Primary Obligors”);
(ii) the TRUSTEES for the CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION
FUND (the “CS Pension Fund”), and each other pension fund which executes a
joinder substantially in the form of Exhibit A attached hereto (each a
“Joinder”) (each of the CS Pension Fund and such other pension funds a “Fund”,
and collectively, the “Funds”) and (iii) Wilmington Trust Company, as agent for
the Funds (together with its successors and assigns, in such capacity, the
“Agent”). The Obligors, the Funds and the Agent are herein individually each
referred to as a “Party” and together referred to as the “Parties”.

RECITALS

WHEREAS, the Primary Obligors and certain of their employees who are represented
by the International Brotherhood of Teamsters (the “Teamsters”) have previously
entered into the 2008-2013 National Master Freight Agreement and its Supplements
(as amended, modified and supplemented from time to time, the “CBA”), which,
among other things, provides that the Primary Obligors will generally make
certain contributions to the Funds based on hours worked by covered employees;

WHEREAS, the Primary Obligors and the CS Pension Fund have previously entered
into a deferral agreement, pursuant to which such Parties agreed that
contributions otherwise due to the CS Pension Fund from the Primary Obligors
under the CBA on or about February 15, 2009 (with respect to service rendered by
employees during January 2009 the terms and conditions of employment of which
are subject to the CBA and as further described on Schedule 1.01(h), the
“February Pension Payment”) would be paid to the CS Pension Fund by the Primary
Obligors on May 15, 2009 (or such later date as mutually agreed) rather than on
the date otherwise required pursuant to the applicable participation agreement
between each Primary Obligor and the CS Pension Fund;

WHEREAS, the Primary Obligors have provided the Funds with certain information
regarding their financial status, ongoing projected cash flow and their
resulting ability to make certain of the contributions required under the CBA;

WHEREAS, the Primary Obligors and the Funds each desire to enter into this
Agreement to defer the time of payment required of the Primary Obligors of
certain contributions due to the Funds from the Primary Obligors under the CBA
(such deferral, in accordance with the terms and conditions set forth herein,
the “Payment Deferral”); and

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following
capitalized terms have the meanings specified below:

“Adjusted Gross Book Value” means 50% percent of the Gross Book Value of the
Second Priority Collateral as determined at the time and from time to time such
Second Priority Collateral is provided to the Agent, on behalf of the Funds.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning given to that term in the introductory paragraph
hereof.

“Agreement Date” has the meaning given to that term in the introductory
paragraph of this Agreement.

“April Pension Payment” means the payment required of each of the applicable
Primary Obligors to the applicable Funds and in the amounts separately
identified on Schedule 1.01(a) (as amended or supplemented from time to time
pursuant to a Joinder Agreement) on April 15, 2009 pursuant to the CBA and the
applicable participation agreement between the applicable Primary Obligor and
the applicable Fund with respect to hours worked by collectively bargained
employees of the Obligors during March 2009.

“Asset Sale” means any sale, transfer or other disposition by an Obligor to any
Person of any real property set forth on Schedule 1.01(b) other than sales,
transfers or other dispositions of any such property by an Obligor to another
Obligor (so long as all actions necessary to maintain the perfection of the
Agent’s first-priority Lien on such First Priority Collateral are taken).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Wilmington, Delaware are
authorized or required by law to remain closed.

“CBA” has the meaning given to that term in the recitals of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Collateral” means collectively the First Priority Collateral and the Second
Priority Collateral.

“Collateral Documents” means, collectively, the Mortgages and all other
agreements, instruments and documents executed in connection with this Agreement
that are

 

2



--------------------------------------------------------------------------------

intended to create, evidence or perfect Liens to secure the Obligations,
including all other mortgages, deeds of trust, collateral trust agreements,
intercreditor agreements or collateral sharing agreements, guarantees,
subordination agreements, powers of attorney, consents, assignments, contracts,
notices, financing statements and all other written matter whether heretofore,
now, or hereafter executed by an Obligor and delivered to the Agent, in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CS Health and Welfare Fund” means Central States, Southwest and Southwest Areas
Health and Welfare Fund.

“CS Pension Fund” has the meaning set forth in the recitals hereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Pension Payment” means with respect to the CS Pension Fund, the
February Pension Payment, and with respect to the CS Pension Fund and the other
Funds, the April Pension Payment, the May Pension Payment, the June Pension
Payment and each Other Deferred Pension Payment (collectively, such payments,
the “Deferred Pension Payments”).

“Effective Date” means, with respect to each of the Deferred Pension Payments,
the date such payment is due under the terms of the applicable participation
agreement between the applicable Primary Obligor and the applicable Fund absent
this Agreement, and therefore, subject to the satisfaction of the conditions to
deferral set forth herein for such payment, such date is the effective date of
the Payment Deferral with respect to such payment hereunder. The Effective Date
of each Deferred Pension Payment shall be set forth on Schedules 1.01(a), (c),
(d), (f) and (h) (as amended or supplemented from time to time by a Joinder
Agreement).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Obligor, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Event of Default” has the meaning set forth in Article VIII.

“Excess Cash Amount” means, at any time, an amount equal to the positive
difference between the actual Liquidity of Parent and its Subsidiaries as of
such date and Liquidity in an amount equal to $250,000,000.

 

3



--------------------------------------------------------------------------------

“February Pension Payment” has the meaning given to that term in the recitals of
this Agreement.

“First Priority Collateral” means any and all real property owned, by an Obligor
covered by the Collateral Documents and any and all other property of any
Obligor, now existing or hereafter acquired, that may at any time be or become
subject to a first priority security interest or Lien (subject to Permitted
Liens and subordinate Liens created under the Senior Credit Facility) in favor
of or for the benefit of the Agent, on behalf of itself and the Funds, to secure
the Obligations. The First Priority Collateral shall be limited to the real
property described on Schedule 1.01(b) (and the property described in the
Mortgages encumbering such real property), in each case subject to the terms
herein and the Intercreditor Agreement.

“First Priority Title Policies” has the meaning ascribed to such term in
Section 6.01(a)(iii).

“Fund” and “Funds” have the meanings assigned to such terms in the heading of
this Agreement; provided, that a pension fund shall only be permitted to join
this Agreement pursuant to the terms of the Joinder Agreement(s) on or before
August 15, 2009.

“Fund Documents” means this Agreement, the Guarantee, the Intercreditor
Agreement, the Joinders and the Collateral Documents.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Gross Book Value” shall have the meaning assigned to such term by GAAP.

“Guarantee” means that (i) certain Non-Recourse Guarantee, by and among each
Guarantor party thereto from time to time and the Agent, on behalf of itself and
the Funds and (ii) any other non-recourse guarantee, by and among a Guarantor
and the Agent on behalf of itself and the Funds and any other party thereto. It
is understood and agreed that (x) only Affiliates of the Primary Obligors
executing a Mortgage shall be required to execute the Guarantee and (y) recourse
under the Guarantee with respect to any Guarantor shall be limited to its owned
real property subject to any Mortgage (and the property described in such
Mortgage). The Guarantee shall be substantially in the form attached hereto as
Exhibit D hereto or such other form as is reasonably acceptable to the Primary
Obligors, Agent and CS Pension Fund.

“Guarantors” means each Affiliate of the Primary Obligors who executes the
Guarantee.

“Holland” has the meaning assigned to such term in the heading of this
Agreement.

“Indemnitee” has the meaning assigned to such term in Section 11.02.

“Intercreditor Agreement” mean an intercreditor agreement by and among the
Agent, on behalf of the Funds, and the Senior Administrative Agent.

 

4



--------------------------------------------------------------------------------

“June Pension Payment” means the payment required of each of the applicable
Primary Obligors to the applicable Funds and in the amounts separately
identified on Schedule 1.01(c) (as amended or supplemented from time to time
pursuant to a Joinder Agreement) on or about June 15, 2009 pursuant to the CBA
and the applicable participation agreement between the applicable Primary
Obligor and the applicable Fund with respect to hours worked by collectively
bargained employees of the Primary Obligors during May 2009.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Liquidity” shall have the meaning set forth in the Senior Credit Facility as of
the Agreement Date.

“Majority Funds” means, at any time, Funds having outstanding Deferred Pension
Payments representing at least 50.1% of the sum of the total outstanding
Deferred Pension Payments for all Funds at such time.

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, operations or condition, financial or otherwise, of the Parent
and its subsidiaries taken as a whole, (ii) the ability of the Obligors to
perform any of their respective obligations under the Fund Documents or
(iii) the rights of or benefits available to the Funds (or the Agent, on behalf
of the Funds) under this Agreement and the other Fund Documents or (b) a
material impairment of a material portion of the Collateral or of any Lien on
any material portion of the Collateral in favor of or for the benefit of the
Agent and/or the Funds or the priority of such Liens.

“May Pension Payment” means the payment required of each of the applicable
Primary Obligors to the applicable Funds and in the amounts separately
identified on Schedule 1.01(d) (as amended or supplemented pursuant to a Joinder
Agreement) on or about May 15, 2009 pursuant to the CBA and the applicable
participation agreement between the applicable Primary Obligors and the
applicable Funds with respect to hours worked by collectively bargained
employees of the Obligors during April 2009.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of or for the benefit of the Agent, on behalf of
itself and the Funds, on real property owned by an Obligor. The form of mortgage
for each of the First Priority Collateral and Second Priority Collateral is
attached hereto as Exhibit B-1 and B-2, respectively.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates has or
may have any liability, contingent or otherwise.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal

 

5



--------------------------------------------------------------------------------

pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but excluding any interest payments), but only as and
when received, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (other than Affiliates) in connection with such
event and (ii) except in the case of the real property set forth on Schedule
1.01(b), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Deferred Pension Payments) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event.

“New Penn” has the meaning assigned to such term in the heading of this
Agreement.

“Obligations” means the due and punctual payment of (a) all Deferred Pension
Payments, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Deferred Pension
Payments when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise and (b) all other indemnities, fees,
costs, and expenses (including, without limitation, the fees and expenses of the
Agent, Agent’s sub-agents and legal counsel reimbursable hereunder), whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Obligors under this Agreement and the
other Fund Documents.

“Other Deferred Pension Payments” means the payment required of each of the
applicable Primary Obligors to the applicable Funds and in the amounts and as of
the dates separately identified on Schedule 1.01(f), in each case as amended by
each Joinder Agreement, as applicable; provided, that in the absence of consent
by the Majority Funds, in no event shall any Fund defer more than three
(3) monthly pension payments owed by the Primary Obligors to such Fund or their
Affiliates (or four (4) monthly pension payments in the case of CS Pension
Fund).

“Obligor” and “Obligors” shall mean the Primary Obligors and the Guarantors.

“Parent” means YRC Worldwide Inc.

“Party” and “Parties” have the meanings assigned to such terms in the heading of
this Agreement.

“Payment Deferral” has the meaning set forth in the recitals hereto.

“Pension Interest Rate” means, with respect to any Fund and such Fund’s Deferred
Pension Payments, the rate of interest per annum set forth in such Fund’s
Pension Trust as set forth on Schedule 1.01(g) (as supplemented or amended by a
Joinder Agreement).

“Pension Trust” means with respect to any Fund, trust documentation that creates
and governs the Fund.

 

6



--------------------------------------------------------------------------------

“Permitted Lien” shall mean (a) Liens described in (i) clauses (a), (b), (e),
and (f) of the definition of “Permitted Encumbrances” and (ii) Sections 6.02(i)
in each case in the Senior Credit Facility as of the date hereof, (b) as to any
property comprising Collateral, exceptions set forth in the Title Policy for
such property, (c) Liens granted pursuant to the Bank Group Security Documents
(as defined in the Intercreditor Agreement) subject to the terms of the
Intercreditor Agreement and (d) Liens arising in the ordinary course of business
securing obligations (other than debt for borrowed money) in an amount not to
exceed $1,000,000 at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

“Primary Obligor” and “Primary Obligors” shall have the meanings assigned to
such terms in the heading of this Agreement.

“Promissory Note” means a promissory note evidencing the Deferred Pension
Payments owed to any Fund by the applicable Primary Obligor. Each Promissory
Note shall be substantially in the form of Exhibit C attached hereto.

“Projections” shall have the meaning set forth in Section 3.05.

“Reddaway” has the meaning assigned to such term in the heading of this
Agreement.

“Release Event” shall have the meaning set forth in Section 11.17.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Responsible Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or any vice president whose duties include
monitoring compliance with this Agreement by the Obligors, and when used with
respect to the Agent, the officer in the Corporate Capital Markets division at
the Corporate Trust Office of the Agent having direct responsibility for the
administration of this Agreement.

“Second Priority Collateral” means any and all real property owned by an Obligor
covered by the Collateral Documents and any and all other property of any
Obligor now existing or hereafter acquired, that may at any time be or become
subject to a second priority security interest or Lien (subject to Permitted
Liens and subordinate to Liens created under the Senior Credit Facility pursuant
to the Intercreditor Agreement) in favor of or for the benefit of the Agent, on
behalf of itself and the Funds, to secure the Obligations. The Second Priority
Collateral shall be limited to the real property described on Schedule
1.01(e)(and the property described in the Mortgages encumbering such real
property), subject in each case to the terms herein and the Intercreditor
Agreement.

“Section Priority Title Policies” shall have the meaning set forth in
Section 6.01(b)(iii).

 

7



--------------------------------------------------------------------------------

“Senior Administrative Agent” means the administrative agent (including any
successor or assign thereof) under the Senior Credit Facility.

“Senior Credit Facility” means that certain Credit Agreement, dated as of
August 17, 2007 among YRC Worldwide Inc., a Delaware corporation, the Canadian
Borrowers (as defined therein), the UK Borrowers (as defined therein), the
Lenders party thereto from time to time, JPMorgan Chase Bank, National
Association, Toronto Branch, as Canadian Agent, J.P. Morgan Europe Limited, as
UK Agent, and JPMorgan Chase Bank, National Association, as Administrative
Agent, as amended, modified, supplemented, restated, renewed, replaced,
refinanced or extended from time to time.

“Senior Credit Facility Event of Default” shall have the meaning set forth in
Article VIII(d).

“Taxes” means any and all present or future taxes, penalties, levies, imposts,
duties, deductions, charges or withholdings imposed by any governmental
authority.

“Title Policy” or “Title Policies” shall have the meaning set forth in
Section 6.01(b)(iii).

“13-Week Cash Flow Projections” shall have the meaning set forth in
Section 6.02(e).

“Transactions” means the execution, delivery and performance by the Obligors and
Funds of this Agreement and the execution, delivery and performance by the
Obligors of the other Fund Documents (including the granting of the Liens to the
Agent, for the benefit of itself and the Funds, granted thereby).

“US Dollars” or “$” means the lawful money of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“YRC” has the meaning assigned to such term in the heading of this Agreement.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to the plural include the singular, and
references to the singular include the plural. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context expressly requires otherwise:

(a) Except where expressly stated otherwise herein, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, restated, supplemented, otherwise
modified, renewed, refinanced, replaced or extended (subject to any restrictions
on such amendments, restatements, supplements or modifications set forth
herein);

 

8



--------------------------------------------------------------------------------

(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns;

(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to articles, sections, exhibits and schedules shall be
construed to refer to Articles and Sections of, and exhibits and schedules to,
this Agreement;

(e) any capitalized terms used in any schedule or exhibit attached hereto and
not otherwise defined therein shall have the meanings set forth in this
Agreement; and

(f) the term “knowledge” or “aware” shall mean the actual knowledge of a
Responsible Officer.

ARTICLE II

Deferred Contributions

SECTION 2.01. Pension Contributions. Subject to the terms and conditions set
forth herein, the Funds on a several basis and the Primary Obligors, on a joint
and several basis, hereby agree that each of the Deferred Pension Payments shall
not be made on their applicable Effective Dates, but instead shall be made by
the Primary Obligors to the Funds in (i) one payment of $3,571,405 on or before
June 30, 2009 and thereafter (ii) thirty-six equal monthly installments payable
on the 15th day of each calendar month commencing January 15, 2010 (or, as to
any Deferred Pension Payment owed to any Fund, on such later dates as may be
mutually agreed by the applicable Primary Obligors and such Fund directly
affected by such extension with prior notice to the Agent).

SECTION 2.02. Interest. Interest shall accrue with respect to each Deferred
Pension Payment (or, as applicable, the unpaid portion thereof) at the Pension
Interest Rate from its Effective Date until the date such Deferred Pension
Payment has been paid to the applicable Fund in full. Accrued interest on each
Deferred Payment shall be payable in arrears on the fifteenth day of each
calendar month commencing on July 15, 2009 and upon termination of this
Agreement; provided, that all interest accruing and unpaid from each applicable
Effective Date through the date such Fund becomes a party to this Agreement with
respect to such Deferred Pension Payment shall be capitalized, compounded and
added to the applicable Deferred Pension Payment, in each case as described on
Schedules 1.01(a), (c), (d), (f) and (h). Interest payable pursuant to this
Section 2.02 shall be computed on the basis of a 365 day or 366 day year, as the
case may be.

 

9



--------------------------------------------------------------------------------

SECTION 2.03. Prepayments.

(a) Asset Sales. In the event of receipt of Net Cash Proceeds from any Asset
Sale or any casualty or condemnation event with respect to real property
described on Schedule 1.01(b), the Obligors shall, within five (5) Business Days
after receipt of such Net Cash Proceeds, prepay the Obligations in an aggregate
amount equal to 100% of such Net Cash Proceeds.

(b) Excess Cash Proceeds. If the Liquidity of Parent and its subsidiaries is
greater than $250,000,000, the Obligors shall, within 5 Business Days, make a
prepayment in respect of the Deferred Payments equal to the Excess Cash Amount;
provided, that after giving effect to such payment, Liquidity shall be equal to
$250,000,000; provided, further, that notwithstanding anything to contrary in
this Section 2.03(b) in no event shall the Obligors be required to make such
prepayment unless and until the Excess Cash Amount is equal to or greater than
$1,000,000 at any time.

(c) Optional. Obligors shall have the right at any time and from time to time,
without premium or penalty, to prepay any of the Obligations in whole or in part
either with or without prior notice, in the sole discretion of the Obligors.

(d) Application of Prepayments. Any mandatory prepayments pursuant to Sections
2.03(a) or (b) shall be applied ratably to all Deferred Pension Payments and
shall be applied pro rata across the remaining installment payments. Any
optional prepayment hereunder shall be applied ratably to all Deferred Pension
Payments in direct order of scheduled payment.

SECTION 2.04. Payments Generally; Allocations of Proceeds; Pro Rata Treatment.

(a) Each Primary Obligor shall make each payment required to be made by it
hereunder or under any other Fund Document (whether of Deferred Pension Payment,
interest, fees or otherwise) prior to the time expressly required hereunder or
under such other Fund Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m. Central Standard Time), on the date when
due, in immediately available funds, without set-off or counterclaim. All such
payments shall be made to the Agent to the applicable account specified in
Schedule 2.04 or, in any such case, to such other account as the Agent shall
from time to time specify in a notice delivered to the Primary Obligors. The
Agent shall distribute any such payments received by it to for the account of
the appropriate Fund in accordance with such Schedule 2.04 promptly following
receipt thereof. If any payment hereunder or under any other Fund Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under any Fund Document shall be made in US Dollars. Any
payment required to be made by the Obligors hereunder shall be deemed to have
been made by the time required if the Obligors shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Obligors to make such payment so long as such payment shall be received by
the Agent or the Funds, as applicable, within one (1) Business Day of such steps
being taken and the Primary Obligors shall have provided written notice to the
Agent (for further distribution to the Funds) of such steps on the day such
steps were undertaken.

 

10



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of Deferred Pension Payment, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of Deferred Pension Payments then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
Deferred Pension Payments then due to such parties.

(c) If at any time a Fund receives amounts in excess of its ratable share of the
amount then distributed by the Agent, such Fund shall immediately remit such
excess amounts to the Agent for redistribution.

(d) If the Agent shall receive any proceeds of Collateral (i) not constituting a
specific payment of Deferred Pension Payments, interest, fees or other sum
payable under the Fund Documents (which shall be applied as specified in
Section 2.03) or (ii) after an Event of Default has occurred and is continuing
and the Majority Funds so direct in writing, such funds shall be applied ratably
first, to pay any fee or expense reimbursements including amounts then due to
the Agent from any Obligor (including, without limitation, the fees and expenses
of the Agent’s sub-agents and one legal counsel), second, to pay any expense
reimbursements then due to the Funds from any Obligor, third, to pay interest
then due and payable on the Deferred Pension Payments ratably, and fourth, to
pay Deferred Pension Payments then due and payable ratably or as a court of
competent jurisdiction shall direct.

ARTICLE III

Representations and Warranties of the Obligors

Each Primary Obligor represents and warrants to the Agent and each of the Funds
that:

SECTION 3.01. Organization; Powers. Each of the Primary Obligors (a) is
organized, validly existing and in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization or incorporation as applicable, and (b) has all
corporate or organizational requisite corporate power and authority to carry on
its business as now conducted.

SECTION 3.02. Authorization; Enforceability. The Payment Deferral and entry into
the Transactions each are within each Primary Obligor’s corporate or
organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder or shareholder action. Each Primary
Obligor has all requisite corporate or organizational power to carry out and
perform its obligations under the terms of this Agreement. The Fund Documents to
which each Primary Obligor is a party have been duly executed and delivered by
such Primary Obligor. This Agreement and each of the Fund Documents to which any
Primary Obligor is a party constitutes the legal, valid and binding obligation
of each Primary Obligor, enforceable

 

11



--------------------------------------------------------------------------------

against the Primary Obligor in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. No Violation. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any governmental authority, except such as have been
obtained or made and are in full force and effect and except for (i) filings and
other actions necessary to perfect Liens created pursuant to the Fund Documents
and (ii) filings and other actions necessary to release or subordinate any
existing Liens;

(b) will not violate any applicable law or regulation applicable to the Obligors
or any order of any governmental authority;

(c) will not violate the charter, by-laws or other organizational or
constitutional documents of the Obligors; or

(d) will not violate or result in a default under the Senior Credit Facility,

except in each case (other than clause (d)), such consents, approvals,
registrations, filings or other actions the failure of which to obtain or make,
or, in the case of clause (b) at any time after the date hereof, to the extent
such violations, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.04. Inability to Make Certain Limited Payments. Solely with respect to
the February Pension Payment, the April Pension Payment and the May Pension
Payment, each Primary Obligor was unable to make such Deferred Pension Payments
as of the applicable Effective Date and remains unable to do so as of the date
hereof. Solely with respect to the June Pension Payment, each Primary Obligor is
unable to make such Deferred Pension Payments as of the applicable Effective
Date.

SECTION 3.05. Financial Condition. As of the Agreement Date, the Parent has
furnished to the Funds its consolidated balance sheet and statements of income,
stockholders equity and cash flows (a) as of and for the fiscal year ended
December 31, 2008, reported on by KPMG LLP, independent public accountants, and
(b) as of and for the fiscal quarter ended March 31, 2009. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Parent and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (b) above. As of the Agreement Date, the
written projected financial information, dated as of May 29, 2009, delivered by
the Obligors (or their advisors) to the CS Pension Fund and their advisors (the
“Projections”) was prepared in good faith based upon assumptions believed to be
reasonable by senior management at the time, it being recognized by the Funds
and Agent that the Projections are not to be viewed as facts and that the actual
results during the period or periods covered by such Projections may differ from
the projected results and such differences may be material. Based on the
Projections, as of the Agreement Date, the Obligors do not expect to be able to
repay the Deferred Pension Payments on a date earlier than is required by this
Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 3.06. Covenants. The Obligors have performed all of the conditions
precedent specified in Article V that are required to be performed by the
Obligors hereunder prior to the date hereof.

ARTICLE IV

Representations and Warranties of the Funds

Each Fund severally represents and warrants to the Agent and each of the
Obligors, as to itself, that:

SECTION 4.01. Authority and Enforceability. The Trustees of such Fund have full
power, right and authority to enter into this Agreement in the name of and on
behalf of such Fund and to perform its obligations under the terms of this
Agreement. This Agreement has been duly executed and delivered by the Trustees
of such Fund and constitutes the legal, valid and binding obligation of such
Fund, enforceable against such Fund in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 4.02. Acknowledgment. Except as expressly set forth herein or in the
Fund Documents, each Fund acknowledges that no Obligor has made in connection
with this Agreement, and is not making in this Agreement or any of the other
Fund Documents, any representation or warranty as to the business, properties,
condition (financial or otherwise), risks, results of operations, prospects or
any other aspect of the operations of the Obligor or its subsidiaries. Each Fund
also acknowledges that it has adequate information and has made its own
independent investigation concerning the business, properties, condition
(financial or otherwise), risks, results of operations and prospects of each
Obligor and its subsidiaries taken as a whole to make an informed decision
regarding its Payment Deferral.

ARTICLE V

Conditions Precedent

SECTION 5.01. Effective Date. The agreement of the Funds to allow deferral of
the Deferred Pension Payments hereunder to such dates specified in Article II
shall not become effective until the date on which each of the following
conditions is satisfied (or waived):

(a) The Agent (or its counsel) and CS Pension Fund (or its counsel) shall have
received from each Primary Obligor and, if applicable, each Guarantor either
(i) a counterpart of this Agreement, the Guarantee (to the extent any such
Guarantor is executing a Mortgage in favor of the Agent as of such date), if
then required in connection with providing the First Priority Collateral, the
Intercreditor Agreement and, to the extent then available, each Mortgage

 

13



--------------------------------------------------------------------------------

signed on behalf of such party or (ii) written evidence satisfactory to the
Agent and the CS Pension Fund (which may include telecopy transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement, the Guarantee, the Intercreditor Agreement and
each Mortgage, then available.

(b) With respect to the June Pension Payment, deferral of such payments pursuant
to this Agreement by the applicable Fund shall be subject to (i) the Primary
Obligors representation and warranty that such Primary Obligors are unable to
make such Deferred Pension Payments as of the applicable Effective Dates and
(ii) a determination by the Trustees of the such Fund that such deferral is
consistent with their fiduciary obligations under ERISA.

(c) (i) The Agent shall have received payment for all invoiced fees and
reasonable out-of-pocket expenses earned, due and payable on or before the
Agreement Date, and (ii) the Funds shall have received payment for all invoiced
reasonable out-of-pocket expenses due and payable on or prior to the Agreement
Date.

ARTICLE VI

Affirmative Covenants

Until the Obligations shall have been paid in full (other than contingent
obligations not due and owing), the Primary Obligors covenant and agree with the
Agent and the Funds that:

SECTION 6.01. Conditions Subsequent.

(a) To the extent not completed on or before the Agreement Date, within 30 days
of the Agreement Date (or 45 days in the case of requirements with respect to
any First Priority Collateral located in the United Mexican States or such later
date as agreed by the Majority Funds), the Obligors shall:

(i) execute and deliver the Collateral Documents necessary (as determined by CS
Pension Fund) to provide the Agent, on behalf of itself and the Funds, a
perfected first priority security interest (subject to Permitted Liens) in the
real property set forth on Schedule 1.01(b);

(ii) deliver an opinion of counsel (which counsel shall be reasonably
satisfactory to CS Pension Fund; provided that any counsel that provided an
opinion to the Senior Administrative Agent in connection with the creation of
Liens securing the Senior Credit Facility shall be deemed to be reasonably
satisfactory to CS Pension Fund) in each state in which First Priority
Collateral is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such state, in each case in form and substance
reasonably satisfactory to the CS Pension Fund;

(iii) deliver ALTA mortgagee title insurance policies (which may be in the form
of mark-ups of title commitments executed and otherwise binding by and upon the
applicable title insurance company, so long as the final clean copy of such
policy is delivered to the Agent within a reasonable time thereafter) issued by
Chicago Title Insurance Company or one or more

 

14



--------------------------------------------------------------------------------

title companies selected by the Obligors and reasonably satisfactory to CS
Pension Fund with respect to each real property constituting First Priority
Collateral in accordance with the terms of this Agreement (each, a “First
Priority Title Policy”), in amounts not less than the Gross Book Value of such
property insuring the Agent’s (on behalf of itself and the Funds) security
interest in such real property subject only to Liens permitted pursuant to
clauses (a) and (c) of the definition of “Permitted Liens” and other exceptions
reasonably acceptable to CS Pension Fund; and

(iv) cause any Affiliate, who has not previously executed the Guarantee (or in
the case of an Affiliate organized under the laws of the United Mexican States
such other documentation required to provide the Agent, on behalf of the Funds,
a perfected security interest in the First Priority Collateral owned by such
Person), but is executing a Mortgage, to execute and deliver the Guarantee to
the Agent, on behalf of the Funds.

(b) The Obligors shall, within 60 days (or such later date as agreed by the
Majority Funds) of the later of the applicable Effective Date and the date such
requisite lender consent is obtained:

(i) execute and deliver the Collateral Documents necessary to provide the Agent,
on behalf of itself and the Funds, a perfected second priority security interest
(subject to Permitted Liens and subordinate to Liens created under the Senior
Credit Facility pursuant to the terms of the Intercreditor Agreement) in
properties listed on Schedule 1.01(e); provided, that in no event shall the
Obligors be required to provide the Agent, on behalf of itself and the Funds, a
Lien on Second Priority Collateral which has an Adjusted Gross Book Value (as of
such date) which exceeds the difference between (A) the outstanding Deferred
Pension payments minus (B)(I) the Gross Book Value of the First Priority
Collateral and (II) the Adjusted Gross Book Value of the then existing Second
Priority Collateral as certified by the Obligors to the Agent;

(ii) deliver an opinion of counsel (which counsel shall be reasonably
satisfactory to CS Pension Fund; provided that any counsel that provided an
opinion to the Senior Administrative Agent in connection with the creation of
Liens securing the Senior Credit Facility shall be deemed to be reasonably
satisfactory to CS Pension Fund) in each state in which Second Priority
Collateral is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such state, in each case in form and substance
reasonably satisfactory to CS Pension Fund; and

(iii) deliver ALTA mortgagee title insurance policies (which may be in the form
of mark-ups of title commitments executed and otherwise binding by and upon the
applicable title insurance company, so long as the final clean copy of such
policy is delivered to the Agent within a reasonable time thereafter) issued by
Chicago Title Insurance Company or one or more title companies selected by the
Obligors and reasonably satisfactory to CS Pension Fund with respect to each
real property constituting Second Priority Collateral in accordance with the
terms of this Agreement (each, a “Second Priority Title Policy” and collectively
with the First Priority Title Policies, the “Title Policies” or any of them a
“Title Policy”), in amounts not less than the Gross Book Value of such
properties insuring the Agent’s (on behalf of itself and the Funds) security
interest in such real property subject only to Liens permitted pursuant to
clauses (a) and (c) of the definition of “Permitted Liens” and other exceptions
reasonably acceptable to CS Pension Fund.

 

15



--------------------------------------------------------------------------------

SECTION 6.02. Reporting and Notices. The Obligors shall provide the following
reporting and notices to the Agent (for further distribution to the Funds) and
CS Pension Fund:

(a) on or before the fifth Business Day of each fiscal month, the calculation of
Liquidity in respect of each Business Day of the previous fiscal month via
e-mail PDF (or other electronic format reasonably acceptable to CS Pension Fund)
to the CS Pension Fund;

(b) promptly, but in any event no later than the seventh Business Day following
receipt or delivery of the same, a copy of any notice of the occurrence of any
Event of Default (as defined in the Senior Credit Facility) under the Senior
Credit Facility;

(c) promptly, but in any event no later than the seventh Business Day following
any Responsible Officer of the Obligors becoming aware thereof, written notice
of any Default or Event of Default hereunder;

(d) promptly, written notice that the 13-Week Cash Flow Projections and related
variance reports are not longer required to be delivered to the Senior
Administrative Agent (and Agent and Fund may conclusively rely thereon until
such time as the Primary Obligors may be required to resume delivery of such
13-Week Cash Flow Projections and related variance reports in accordance
herewith);

(e) within 30 days after the end of each fiscal month (of each of the first two
months in any fiscal quarter) of the Parent, the Parent’s unaudited consolidated
balance sheet and related unaudited statements of operations and cash flows as
of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, subject to normal year-end audit
adjustments and the absence of footnotes;

(f) on or before the fifth Business Day of each fiscal month, commencing on the
fifth business day of July 2009, projections of the weekly cash flows for the
13-week period commencing on the first day of such fiscal month (the “13-Week
Cash Flow Projections”) which (i) reflect the Parent’s and its Domestic
Subsidiaries’ (as defined in the Senior Credit Facility) consolidated projected
cash receipts and cash expenditures for their corporate and other operations and
(ii) contain comments of management of the Company and, if then engaged,
comments of the Parent’s Financial Advisor (as defined in the Senior Credit
Facility); provided that, Primary Obligors only shall be obligated to provide
such 13-Week Cash Flow Projection and commentary to the Agent and Funds so long
as the Parent is required to deliver such 13-Week Cash Flow Projections and
commentary to the Senior Administrative Agent; and

(g) on or before the fifth Business Day of each fiscal month commencing on the
fifth Business Day of August 2009, to the extent that the Primary Obligors are
providing the 13-Week Cash Flow Projection, a variance report reflecting on a
line-item basis the actual disbursements and receipts for the previous calendar
month and the percentage variance of such actual results from those projected
for such previous calendar month on the most current 13-Week

 

16



--------------------------------------------------------------------------------

Cash Flow Projections delivered under the terms of this Agreement prior to such
date; provided that, Primary Obligors only shall be obligated to provide such
variance report to the Agent and Funds so long as the Parent is required to
deliver such variance report to the Senior Administrative Agent.

SECTION 6.03. Financial Advisor. Each Primary Obligor will permit the financial
advisor(s) retained by the Funds, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times and as often as reasonably requested so long as such
inspection does not unduly interfere with such Primary Obligor’s business.
Subject to Section 11.01, such reasonable inspections and examinations by or on
behalf of any Fund shall be at such Fund’s expense.

SECTION 6.04. Weekly Health and Welfare Payments. So long as Liquidity is
greater than $200,000,000, the Obligors shall make weekly payments (estimated to
be one week’s payment of health and welfare contributions) in advance of the due
date for the payments in respect of the CS Health and Welfare Fund (which
payments shall be credited against the actual payment due to the CS Health and
Welfare Fund on the due date). Notwithstanding anything to the contrary
contained herein, such payments shall be made directly to CS Health and Welfare
Fund for its own account (and not to the Agent) by the Obligors.

SECTION 6.05. Maintenance of Properties; Insurance. The Obligors will, (a) keep
and maintain all property material to the conduct of their business in good
working order and condition (ordinary wear, tear, condemnation and casualty
excepted), except in any case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies (i) insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that each of the Obligors may self-insure to the same extent
as other companies in similar businesses and owning similar properties in the
same general areas in which the Obligors operate and (ii) all insurance required
pursuant to the Collateral Documents. The Obligors will furnish to the Funds,
promptly following the reasonable request of the Agent, on behalf of the Funds,
information in reasonable detail as to the insurance so maintained. The Obligors
shall deliver to the Agent and maintain endorsements to all “All Risk” physical
damage insurance policies on all of the Collateral naming the Agent as lender
loss payee. In the event that the Obligors at any time or times hereafter shall
fail to obtain or maintain any of the policies or insurance required herein or
to pay any premium in whole or in part relating thereto, then a Fund may, with
the prior written consent of the Majority Funds (which shall not be granted if
any other Fund has already obtained such insurance or the Obligors have cured
the default), without waiving or releasing any obligations or resulting Default
hereunder, at any time or times thereafter (but shall be under no obligation to
do so) obtain and maintain such policies of insurance and pay such premiums and
take any other action with respect thereto which such Fund deems advisable (with
the prior consent of the Majority Funds) seven (7) days after notification to
the Obligors of such intent. All sums so disbursed by the Funds shall constitute
part of the Obligations, payable as provided in this Agreement. The Obligors
will furnish to the Agent and the Funds prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

 

17



--------------------------------------------------------------------------------

SECTION 6.06. Promissory Note. Promptly following reasonable request from a
Fund, the applicable Primary Obligors shall provide such Fund a Promissory
Note(s) with respect to the Deferred Pension Payments owed by such Primary
Obligor to such Fund.

ARTICLE VII

Negative Covenants

SECTION 7.01. Obligors. Until the Obligations (other than contingent obligations
not due and payable) hereunder shall have been paid in full, the Primary
Obligors covenant and agree with the Agent and the Funds that:

(a) Asset Sales. No Obligor shall consummate any Asset Sale unless such Asset
Sale is approved by the Majority Funds; provided, that such approval shall
(i) not be unreasonably withheld, delayed or conditioned and (ii) be deemed
automatically granted to the extent the cash consideration received in
connection with any such Asset Sale at closing shall be equal to or greater than
100% of the Gross Book Value of the property subject to such Asset Sale. For the
avoidance of doubt, to the extent that multiple assets are being sold in an
Asset Sale or series of related Asset Sales, the percentage threshold referenced
above shall be deemed satisfied so long as the aggregate cash consideration
received at the closings of such properties pursuant to such Asset Sale(s)
equals or exceeds 100% of the aggregate Gross Book Value of such properties.

(b) No More Favorable Terms. The Obligors shall not (i) provide collateral
(other than the Collateral granted pursuant to this Agreement) securing
obligations owed by any Obligor to any Teamster pension fund similarly situated
to the Funds (including Teamster pensions funds not a party to this Agreement)
or (ii) make payments in respect of pension contributions owed to any Teamster
pension fund similarly situated to the Funds to the extent such Teamster pension
fund does not execute the Deferral Agreement or a Joinder Agreement (other than
payments approved by the Majority Funds (such approval not to be unreasonably
withheld, delayed or conditioned)).

SECTION 7.02. Funds. Until the Obligations shall have been paid in full (other
than contingent obligations not due and owing), unless an Event of Default has
occurred and is continuing, each of the Funds covenant severally and agree with
the Obligors that:

(a) Absent the continuance of an Event of Default, such Funds shall not deem any
of the Obligations owed to it to be delinquent contributions to which
Section 515 of ERISA applies.

(b) Absent the continuance of an Event of Default, neither such Funds, nor any
trustee or trustees with respect to such Funds, nor any of their successors,
agents or assigns shall bring any action or allow any action under applicable
law (including, through enforcement of Section 515 of ERISA or based on
liability under Section 412 of the Code) to be brought in its

 

18



--------------------------------------------------------------------------------

or their name to seek payment of the Obligations (or any portion thereof) owed
to it against any of the Obligors or any of their ERISA Affiliates, nor shall
any of these Persons bring any action or otherwise seek to recover any of the
remedies under applicable law (including, liquidated damages, penalties and
other costs, and those remedies specified in Section 502(g) of ERISA) with
respect to the Obligations.

(c) Under no circumstances shall such Funds determine that the deferral of the
Obligations owed to them hereunder, (i) constitutes with respect to the Obligors
or any of their ERISA Affiliates (x) a complete withdrawal with respect to any
Multiemployer Plan under Section 4203 of ERISA, (y) a partial withdrawal with
respect to any Multiemployer Plan under Section 4205 of ERISA, or (ii) otherwise
subjects the Obligors or any of their ERISA Affiliates to Withdrawal Liability.

Except as expressly provided in this Agreement to the contrary, the rights of
the Funds to seek relief for delinquent contributions, and to assess and collect
Withdrawal Liability, are preserved.

ARTICLE VIII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a) any Primary Obligor shall fail to pay any payment in respect of any Deferred
Payments when and as the same shall become due and payable pursuant to this
Agreement, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise (including, prepayments required to be made pursuant to the
terms and conditions of Section 2.03) and such failure shall continue unremedied
for a period of five (5) Business Days;

(b) any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Fund Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(c) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in Sections 6.01 or 7.01;

(d) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or in any other Fund Document
(other than those specified in clause (a), (b), (c), (e), (f) or (g) or (h) of
this Article), and such failure shall continue unremedied for a period of 30
consecutive days after written notice thereof from the Agent to the Obligors
(which notice will be given at the request of any Fund);

(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of any
Obligor or its debts, or of a

 

19



--------------------------------------------------------------------------------

substantial part of its assets, under any Federal, or state bankruptcy,
insolvency, administrative, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, administrator, administrative
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Obligor or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(f) any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking bankruptcy, winding up, dissolution (other than any dissolution
to the extent the assets of such Obligor are transferred to another Obligor so
long as all actions necessary to maintain the perfection of the Agent’s
first-priority Lien on First Priority Collateral are taken), liquidation (other
than any liquidation, to the extent the assets of such Obligor are transferred
to another Obligor so long as all actions necessary to maintain the perfection
of the Agent’s first-priority Lien on First Priority Collateral are taken),
administration, moratorium, reorganization or other relief under any Federal or
state bankruptcy, insolvency, administrative receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(e) of this Article, (iii) apply for or consent to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment or arrangement for the benefit of creditors, or become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(g) any event or condition occurs under the Senior Credit Facility that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such obligations or any trustee or agent on its or their
behalf to cause the obligations under the Senior Credit Facility to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (in each case after giving effect to any cure or
grace period, amendment or waiver); provided that (i) this clause (g) shall not
apply to obligations that become due as a result of prepayments required
pursuant to Section 2.12 of the Senior Credit Facility (or any similar provision
in any extension, renewal, refinancing or replacement of the Senior Credit
Facility) and (ii) an Event of Default under and as defined in the Senior Credit
Facility (a “Senior Credit Facility Event of Default”) shall not in and of
itself constitute an Event of Default under this clause until a period of thirty
days has elapsed following notice of such Senior Credit Facility Event of
Default from the Senior Administrative Agent or any lender under the Senior
Credit Facility to Parent, or from Parent to such Senior Administrative Agent or
any such lender under the Senior Credit Facility; or

(h) any Collateral Document shall for any reason to fail to create a valid and
perfected first priority security interest in any First Priority Collateral with
a Gross Book Value of $2,500,000 in the aggregate at any time or shall for any
reason fail to create a valid and perfected second priority security interest in
any Second Priority Collateral (if then applicable) with a Gross Book Value of
$2,500,000 in the aggregate at any time purported to be covered thereby, in each
case except as (i) permitted by the terms hereof or (ii) to extent such
non-creation or non-perfection is a result of the action or inaction of the
Agent;

 

20



--------------------------------------------------------------------------------

then, and in every such Event of Default, and at any time thereafter during the
continuance of such Event of Default, any Fund, by notice to the Primary
Obligors, may: declare the Obligations solely in respect of the Deferred
Payments owed to such Fund then outstanding to be due and payable, and thereupon
such Obligations so declared to be due and payable, together with all other
Obligations accrued hereunder and due to such Fund, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Obligors to the extent permitted by
applicable law. Upon the occurrence and during the continuance of an Event of
Default, the Agent shall, at the request of the Majority Funds, exercise any
rights and remedies provided to the Agent under the Fund Documents or at law or
equity, including all remedies provided under the UCC with respect to the
Collateral.

ARTICLE IX

The Agent

Each of the Funds hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions delegated to it hereby on its behalf,
including execution of the other Fund Documents, and to exercise such powers as
are delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Agent shall not have any duties or obligations except those expressly set
forth in the Fund Documents. Without limiting the generality of the foregoing,

(a) Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing,

(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Fund Documents that the Agent is required to
exercise in writing as directed by the Majority Funds (or such other number or
percentage of the Funds as shall be necessary under the circumstances as
provided in Section 11.04), and

(c) except as expressly set forth in the Fund Documents, Agent shall not have
any duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Obligors or any of their Subsidiaries that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
other agreements or documents to which it is a party, and shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall receive
further assurances to its reasonable satisfaction from the Funds of their
indemnification obligations against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take or refraining from
taking any such action in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable decision. The Agent shall be fully justified in requesting
direction from the Majority Funds in the event this Agreement or any other Fund
Document is silent or vague with respect to such Agent’s duties, rights or
obligations.

 

21



--------------------------------------------------------------------------------

Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Majority Funds (or such other number or
percentage of the Funds as shall be necessary under the circumstances as
provided in Section 11.04) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable decision. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Agent by an Obligor or a Fund, and Agent shall not be responsible for or
have any duty to ascertain or inquire into

(i) any statement, warranty or representation made in or in connection with any
Fund Document, including without limitation any ERISA matters, issues or
obligations that may arise out of the Transactions,

(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith,

(iii) the accuracy or calculation of any amounts of any of the Deferred Pension
Payments,

(iv) the performance or observance by the Obligors of any of the covenants
hereunder,

(v) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Fund Document or the Senior Credit
Facility,

(vi) the validity, enforceability, effectiveness or genuineness of any Fund
Document or any other agreement, instrument or document,

(vii) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or

(viii) the satisfaction of any condition set forth in Article V or elsewhere in
any Fund Document, other than to confirm receipt of items expressly required to
be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for any Obligor), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such

 

22



--------------------------------------------------------------------------------

sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Funds and the
Obligors. Upon any such resignation, the Obligors and the Majority Funds shall
jointly appoint a successor. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. If
no successor shall have been so appointed by the Obligors and the Majority Funds
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent’s resignation shall nevertheless thereupon become effective,
and the Majority Funds shall assume and perform all of the duties of the Agent
hereunder until such time as a successor Agent is appointed; provided, that the
retiring Agent shall continue to act as the secured party under the Mortgages
until such Mortgages can be transitioned to a substitute secured party
designated by the Majority Funds with the consent of the Primary Obligors. The
fees payable by the Obligors to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between such Obligors and
such successor. After an Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as an Agent.

Each Fund acknowledges that it has, independently and without reliance upon the
Agent, or any other Fund and based on such documents and information as it has
deemed appropriate, made its own analysis and decision to enter into this
Agreement. Each Fund also acknowledges that it will, independently and without
reliance upon the Agent or any other Fund, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Fund Document or any related agreement or any document furnished
hereunder or thereunder.

The Funds are not partners or co-venturers, and all obligations of each Fund
under this Agreement are several. No Fund shall be responsible for or in any way
liable for the acts or omissions, representations or agreements of, or shall be
authorized to act for, any other Fund.

In its capacity, the Agent is a “representative” of the Funds within the meaning
of the term “secured party” as defined in the UCC. Each Fund authorizes the
Agent to enter into each of the Collateral Documents and the Intercreditor
Agreement to which it is a party and to take all actions contemplated by such
documents. Each Fund agrees that no Fund shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Agent for the benefit of the Funds upon the terms of the Collateral
Documents at the direction of the Majority Funds. If Collateral is hereafter
pledged by any Person as collateral security for the Obligations, the Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Funds any Fund Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of or for the benefit of
the Agent, on behalf of Funds.

 

23



--------------------------------------------------------------------------------

The Funds hereby irrevocably authorize the Agent, to release any Liens granted
to or for the benefit of the Agent by the Obligors or any of their Subsidiaries
on any Collateral:

(i) upon payment in full of the Obligations (other than contingent obligations
not due and payable); or

(ii) that is sold or to be sold concurrently as part of or in connection with
any sale permitted under the Fund Documents.

Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Obligors in respect of) all interests retained by the
Obligors, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Upon request by the Agent at any time, the
Majority Funds will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Fund Document, or consented to in writing by the Majority Funds or
all of the Funds, as applicable, the Agent shall (and is hereby irrevocably
authorized by the Funds to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Agent for the Funds herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Obligors in respect of) all interests retained by the
Obligors, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

Each Fund hereby appoints each other Fund as its agent for the purpose of
perfecting Liens, for the benefit of the Agent and the other Funds, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Fund obtain possession of any such
Collateral, such Fund shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.

ARTICLE X

Reserved

ARTICLE XI

Miscellaneous

SECTION 11.01. Fees and Expenses. The Obligors shall pay:

(a) all reasonable out-of-pocket expenses incurred by the Agent, including the
reasonable fees, charges and disbursements of sub-agents and no more than one
counsel, and one

 

24



--------------------------------------------------------------------------------

additional local counsel in each applicable jurisdiction, for the Agent, in
connection with the preparation, administration and enforcement of this
Agreement and the other Fund Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated);

(b) all reasonable out-of-pocket expenses incurred by the Funds, including the
reasonable fees, charges and disbursements of counsel and financial advisors for
the Funds, in connection with the preparation and administration of this
Agreement and the other Fund Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated);

(c) all reasonable fees, charges and disbursement of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Funds in
connection with negotiation, execution and delivery of the Collateral Documents
and the perfection of the Liens granted thereby; and

(d) all reasonable out-of-pocket expenses incurred by the Agent or any Fund,
including the fees, charges and disbursements of legal counsel and financial
advisors (solely with respect to financial advisors to the Funds), in connection
with the enforcement or protection of its rights in connection with any Fund
Document;

provided, that the Obligors (i) shall only be required to reimburse the
reasonable costs and out-of pocket expenses of Funds with respect to legal
counsel and financial advisors pursuant to clause (b) in an amount not to exceed
$1,000,000 in the aggregate and (ii) shall pay all amounts (x) owed pursuant to
Section 11.01(d) upon written demand and (y) all other amounts owed pursuant to
Section 11.01 within 30 days of written demand (including documentation
reasonably supporting such request).

SECTION 11.02. Indemnity. (a) The Obligors, on a joint and several basis, shall
indemnify the Agent (and any sub-agent thereof) and each Related Party of the
Agent (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actions, losses, claims, damages,
liabilities and related reasonable out-of-pocket expenses (including the
reasonable fees, charges and disbursements of one counsel for all Indemnitees to
the extent of no conflict), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Obligors arising out of, in connection
with, or as a result of the execution or delivery of this Agreement, any other
Fund Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party, by any Fund or by any
Obligor other than to the extent losses, claims, liabilities or expenses arise
from (i) any Indemnitee’s gross negligence, bad faith, willful misconduct or
material breach of the Fund Documents or (ii) a dispute solely among
Indemnitees.

(b) To the extent that the Obligors for any reason fail to indefeasibly pay any
amount required under clause (a) of this Section 11.02 to be paid by it to the
Agent (or any sub-agent

 

25



--------------------------------------------------------------------------------

thereof) or any Related Party of any of the foregoing, each Fund severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Fund’s pro rata share (based on the amount of outstanding
Deferred Pension Payments held by each Fund as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or against the
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for such Agent (or any such sub-agent) in
connection with such capacity.

SECTION 11.03. Remedies. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.

SECTION 11.04. Consent to Amendments. Neither this Agreement nor any other Fund
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Obligors and the Majority Funds or by the Obligors and the Agent with the
consent of the Majority Funds or, in the case of any other Fund Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Obligors that are parties thereto, in each case with the consent of the
Majority Funds; provided that no such agreement shall:

(a) increase the outstanding amount of any Deferred Pension Payment or require
deferrals of additional pension contribution payments owed to any Fund without
the written consent of such Fund;

(b) reduce amount of any Obligations or reduce the rate of interest thereon,
without the written consent of each Fund directly affected thereby;

(c) postpone the date of any scheduled payment of any Deferred Pension Payment,
or any interest thereon, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Fund affected thereby (it being
understood that waiver of a mandatory prepayment shall not constitute a
postponement or waiver of a scheduled payment);

(d) change Section 2.04 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Fund directly
affected thereby (except as set forth in Section 2.01);

(e) change any of the provisions of this Section or the definition of “Majority
Funds” or any other provision of any Fund Document specifying the number or
percentage of Funds required to waive, amend or modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Fund; and

(f) release all or substantially all the Collateral (except as expressly
permitted by this Agreement).

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent, hereunder or under any other Fund Document
without the prior written consent of the Agent.

 

26



--------------------------------------------------------------------------------

SECTION 11.05. Successors and Assigns. This Agreement and all of the covenants
and agreements contained herein and rights, interests or obligations hereunder,
by or on behalf of any of the Parties hereto, shall bind and inure to the
benefit of the respective successors and assigns of the Parties hereto whether
so expressed or not.

SECTION 11.06. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by,
illegal or unenforceable under applicable law in any respect by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 11.07. Counterparts. This Agreement may be executed simultaneously in
counterparts (including by means of telecopied or PDF signature pages), any one
of which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Agreement.

SECTION 11.08. Descriptive Headings; Interpretation. The headings and captions
used in this Agreement and the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The Parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty or covenant.

SECTION 11.09. Entire Agreement. This Agreement constitutes the entire contract
among the Parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective when it shall have
been executed by each of the Parties, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

SECTION 11.10. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing
herein expressed or implied shall give or be construed to give any Person, other
than the Parties and such successors and permitted assigns, any legal or
equitable rights hereunder.

SECTION 11.11. Schedules. All schedules attached hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein.

SECTION 11.12. Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York

 

27



--------------------------------------------------------------------------------

without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Agreement
(and all schedules and exhibits hereto), even though under that jurisdiction’s
choice of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.

SECTION 11.13. Submission to Jurisdiction; Choice of Forum. Each of the parties
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and the Supreme Court of the State of New York
sitting in New York County, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated herein and agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Nothing in this Section however shall affect the
right of any party to serve legal process in any other manner permitted by law.
Each Party agrees that a final judgment (after giving effect to any timely
appeals) in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law.

SECTION 11.14. Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTION WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

SECTION 11.15. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Obligor, to it c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland
Park, Kansas 66211, Attention of Chief Financial Officer and General Counsel
(Telecopy No. 913-323-9824; Tim.Wicks@yrcw.com and Dan.Churay@yrcw.com);

 

28



--------------------------------------------------------------------------------

(ii) if to the Agent, to Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington Delaware 19890, Attention: W. Thomas Morris,
Vice President (Telecopy No.: (302) 636-4145; Email:
TMorris@wilmingtontust.com); and

(iii) if to any Fund, as set forth on Schedule 11.15 (as amended or supplemented
by a Joinder Agreement).

(b) Notices and other communications by and among the Agent, the Obligors and
the Funds hereunder may be delivered or furnished by electronic communications,
including Adobe PDF by emails and Internet or intranet websites. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 11.16. No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

SECTION 11.17. Partial Release of Collateral. Notwithstanding anything to the
contrary contained herein, each of the Funds agrees (and hereby authorize the
Agent) so long as no Event of Default has occurred and is continuing to release
Collateral, as selected by the Obligors, in an amount (determined on a Gross
Book Value basis) equal to the positive difference between the Gross Book Value
of the First Priority Collateral and the outstanding Obligations at any time
(each occurrence, a “Release Event”) as certified in writing by the Obligors to
the Agent. The Agent shall, at Obligors’ expense, execute and deliver or
otherwise authorize the filing of such documents as the Obligors shall
reasonably request in writing, in form and substance reasonably satisfactory to
the Agent, including financing statement amendments and mortgage releases to
evidence such release following the occurrence of a Release Event.

SECTION 11.18. Confidentiality. Each of the Funds and the Agent agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including

 

29



--------------------------------------------------------------------------------

accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
in connection with the Transactions, (b) to the extent requested by any
regulatory authority, including any examiner or auditor in connection with
routine examinations or audits conducted pursuant to applicable laws, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (with, to the extent permitted by applicable law, prompt notice
thereof to the Company), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Fund Document or the
enforcement of rights hereunder or thereunder, (f) with the consent of the
Primary Obligors or (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent or any Fund on a nonconfidential basis from a source
other than the Company (or its Affiliates). For the purposes of this Section,
“Information” means all information received from the Obligors (or their
Affiliates) relating to the Obligors’ (or their Affiliates’) or their business,
other than any such information that is available to the Agent or any Fund on a
nonconfidential basis prior to disclosure by the Obligors (or their Affiliates).

SECTION 11.19. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, each Fund and the Agent acknowledge that the Lien and security
interest granted to the Agent pursuant to each Collateral Document and that the
exercise of any right or remedy by Agent are, in each case, subject to the
provisions of the Intercreditor Agreement in all respects. In the event of a
conflict or any inconsistency between the terms of the Intercreditor Agreement,
on the one hand, and any Fund Documents, on the other hand, the terms of the
Intercreditor Agreement shall govern and control in all respects.

SECTION 11.20. No Effect on Other Obligations. Nothing contained in this
Agreement shall be construed or interpreted or is intended as a waiver of or
limitation on any rights, powers, privileges or remedies that any Fund has or
may have under its respective participation agreement(s) or under applicable law
with respect to any contributions or other obligations of any of the Obligors to
such Fund, other than the Deferred Pension Payments and any other Obligations.

[Signature Pages Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC, INC., as an Obligor By  

 

Name: Title: USF HOLLAND, INC., as an Obligor By  

 

Name: Title: NEW PENN MOTOR EXPRESS, INC., as an Obligor By  

 

Name: Title: USF REDDAWAY INC., as an Obligor By  

 

Name: Title:

Signature Page to Contribution Deferral Agreement

YRC Worldwide Inc. et al



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY By  

 

Name: Title: TRUSTEES for the CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS
PENSION FUND By  

 

Name: Title: [Add Additional Funds] By  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
                , 20    , by and among (i) [NEW FUND] (the “New Fund”);
(ii) YRC, INC., a Delaware corporation (“YRC”); USF HOLLAND, INC., a Michigan
corporation (“Holland”), and NEW PENN MOTOR EXPRESS INC., a Pennsylvania
corporation (“New Penn”), USF REDDAWAY INC., an Oregon corporation (“Reddaway”)
(each of YRC, Holland, New Penn and Reddaway a “Primary Obligor”, and
collectively, the “Primary Obligors”); and (iii) Wilmington Trust Company, as
agent for the Funds (as defined below) (the “Agent”).

RECITALS:

WHEREAS, reference is hereby made to that certain Contribution Deferral
Agreement (as amended, modified or supplemented from time to time, the
“Contribution Deferral Agreement”; capitalized terms not otherwise defined in
this Joinder Agreement shall have the meanings ascribed to such terms in the
Contribution Deferral Agreement) dated as of June     , 2009, by and between the
Obligors, the Agent and the Funds (as defined therein) from time to time a party
thereto; and

WHEREAS, subject to the terms and conditions of the Contribution Deferral
Agreement, the Obligors may defer the time of payment required of the Obligors
of certain contributions due to the New Fund.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The New Fund party hereto hereby agrees to defer the receipt of the Deferred
Pension Payments (the “New Deferred Pension Payments”), which Deferred Pension
Payments are set forth in more detail on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:

The New Fund (i) confirms that it has received a copy of the Contribution
Deferral Agreement and the Collateral Documents, and such other documents and
information as it has deemed appropriate to make its own decision to enter into
this Joinder Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Fund and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Contribution Deferral
Agreement; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Contribution Deferral
Agreement and the Collateral Documents as are delegated to the Agent, by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Contribution Deferral Agreement are
required to be performed by it as a Fund.



--------------------------------------------------------------------------------

The New Fund hereby agrees to defer its New Deferred Pension Payments on the
following terms and conditions:

 

1.1 New Fund. The New Fund acknowledges and agrees that upon its execution of
this Agreement that the New Fund shall become a “Fund” under, and for all
purposes of, the Contribution Deferral Agreement and each of the other
Collateral Documents and a “Pension Fund Secured Party” for purposes of the
Intercreditor Agreement, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Fund
under each of the Contribution Deferral Agreement, each Collateral Document, the
Intercreditor Agreement any other Fund Document.

 

1.2 Contribution and Deferral Agreement Governs. Except as set forth in this
Joinder Agreement, the Deferred Pension Payments shall otherwise be subject to
the provisions of the Contribution Deferral Agreement, the Intercreditor
Agreement and the Collateral Documents.

 

1.3 Obligor’s Certifications. Each Obligor hereby certifies to the New Fund and
the Agent that, as of the date hereof:

 

  (a) Each of the representations and warranties set forth in Section 3 of the
Deferral Contribution Agreement are true and correct in all material respects as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty was true and correct in all material respects as of such earlier date;

 

  (b) No event has occurred and is continuing or would result from the
consummation of the Deferred Pension Payments contemplated hereby that would
constitute a Default or an Event of Default; and

 

  (c) The Obligors have performed in all material respects all agreements and
satisfied all conditions which the Contribution Deferral Agreement provides
shall be performed or satisfied by it on or before the date hereof.

 

1.4 New Fund’s Certifications. The New Fund hereby certifies to the Obligors and
the Agent that, as of the date hereof, each of the representations and
warranties set forth in Article 4 of the Deferral Contribution Agreement are
true and correct with respect to the Fund as of such date.

 

1.5 Schedule A. Schedule(s) [            ] of the Contribution Deferral
Agreement is hereby supplemented by the attached Schedule A.

 

1.6 Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as provided by Section 11.04 of the Contribution
Deferral Agreement.

 

1.7 Entire Agreement. This Agreement, the Contribution Deferral Agreement, the
Intercreditor Agreement and the Collateral Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.



--------------------------------------------------------------------------------

1.8 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES).

 

1.9 Severability. Any term or provision of this Joinder Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Joinder Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Joinder Agreement in any other jurisdiction. If any
provision of this Joinder Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

1.10 Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy, Adobe pdf file or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.

 

[NAME OF NEW FUND] By:  

 

Name:   Title:   Notice Address: Attention:   Telephone:   Facsimile:  

YRC, INC. By:  

 

Name:

 

Title:

  USF HOLLAND, INC. By:  

 

Name:

 

Title:

  NEW PENN MOTOR EXPRESS INC. By:  

 

Name:

 

Title:

  USF REDDAWAY INC. By:  

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,

as Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE   A TO JOINDER AGREEMENT  

Schedule 1.01    

 

Effective Date

   Amount of such payment    $                 $                 $             
   Total: $             

Schedule 1.01(g)

 

Fund

   Pension Interest Rate            

Schedule 2.04

 

Fund

   Account Details            

Schedule 11.15

 

Fund

   Notice Information            



--------------------------------------------------------------------------------

Exhibit B-1

Form of First Priority Mortgage



--------------------------------------------------------------------------------

This document was prepared

by and after recording

should be returned to:

 

 

 

 

Site No. [            ]        

[                    ] County, [State/Commonwealth] of
[                        ]

MORTGAGE, SECURITY AGREEMENT,

FINANCING STATEMENT, FIXTURE FILING AND

ASSIGNMENT OF RENTS AND LEASES

THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF RENTS AND LEASES (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Mortgage”) is
executed as of the date acknowledged below, but is granted and made effective as
of the          day of                     , 2009, by [            ], a
[            ] (“Mortgagor”), having its principal place of business at c/o YRC
Worldwide Inc., 10990 Roe Avenue, Overland Park, Kansas 66211, Attention:
Treasurer, to WILMINGTON TRUST COMPANY, a Delaware banking corporation, having
an office at Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890, Attention: W. Thomas Morris, Vice President, as Agent (together with its
successors and assigns, in such capacity, “Mortgagee”), for its benefit and for
the benefit of the “Funds” as defined in the Deferral Agreement (as hereinafter
defined). Except as otherwise provided herein, all capitalized terms used but
not defined herein shall have the respective meanings given to them in the
Deferral Agreement.

WITNESSETH:

WHEREAS, YRC Inc., a Delaware corporation (“YRC”), USF Holland Inc., a Michigan
corporation (“Holland”), New Penn Motor Express, Inc., a Pennsylvania
corporation (“New Penn”) and USF Reddaway Inc., an Oregon corporation
(“Reddaway”, and together with YRC, Holland and New Penn, each an “Obligor”, and
collectively, “Obligors”), the Funds and Mortgagee have entered into that
certain Contribution Deferral Agreement dated [                    ], 2009 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Deferral Agreement”);

WHEREAS, pursuant to and following satisfaction of the conditions set forth in
the Deferral Agreement, the Funds have deferred the time of payment required of
Obligors of certain contributions due to the Funds from Obligors under the CBA
and have agreed to extend certain other financial accommodations from time to
time to Obligors;



--------------------------------------------------------------------------------

WHEREAS, Mortgagor [is an Obligor,] [OR] [is a Guarantor under the Guarantee,]
is an Affiliate of one or more of Obligors and has derived and will continue to
derive direct and indirect economic benefit from the financial accommodations
made by the Funds to Obligors; and

WHEREAS, Mortgagee and the Funds have required, pursuant to the terms of the
Deferral Agreement, that Mortgagor enter into this Mortgage and grant to
Mortgagee the liens and security interests referred to herein to secure the
Obligations, including, without limitation: (i) payment of all Deferred Pension
Payments, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Deferred Pension
Payments when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) payment of all other
indemnities, fees, costs, and expenses (including, without limitation, the fees
and expenses of Mortgagee, Mortgagee’s sub-agents, and legal counsel
reimbursable under the Deferral Agreement), whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Obligors under the Deferral Agreement, this Mortgage and the other Fund
Documents (the aforesaid obligations shall be hereinafter referred to
collectively as the “Liabilities”);

NOW, THEREFORE, in consideration of the premises contained herein and to secure
payment and performance of the Liabilities and in consideration of One Dollar
($1.00) in hand paid, and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, Mortgagor does hereby assign,
bargain, sell, pledge, grant, remise, release, alien, convey, hypothecate,
mortgage and warrant to Mortgagee, its successors and assigns, the following
described real estate (the “Land”) in [                    ] County,
[                    ] and all of the other real property portions of the
Mortgaged Property (as defined below), and does further grant a security
interest to Mortgagee, its successors and permitted assigns, in all such
portions of the Mortgaged Property that may be secured under the Uniform
Commercial Code in effect in the State of [                    ] (the “State”)
(said Uniform Commercial Code is hereinafter referred to as the “UCC”; terms
defined in the UCC which are not otherwise defined in this Mortgage are used
herein as defined in the UCC):

See Exhibit A attached hereto and by this reference made a part hereof for the
legal description of the Land,

subject, however, to the Permitted Liens, which Land, together with all right,
title and interest, if any, which Mortgagor may now have or hereafter acquire in
and to all improvements, buildings and structures now or hereafter located
thereon of every nature whatsoever, is herein called the “Premises”.

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to (a) all
easements, rights of way, gores of land or any lands occupied by streets, ways,
alleys, passages, sewer rights, water courses, water rights and powers, and
public places adjoining said Land, and any other interests in property
constituting

 

2



--------------------------------------------------------------------------------

appurtenances to the Premises, or which hereafter shall in any way belong,
relate or be appurtenant thereto, (b) all hereditaments, gas, oil, minerals
(together (in each case, whether or not extracted from the Premises) with the
right to extract, sever and remove such gas, oil and minerals), and easements,
of every nature whatsoever, located in or on the Premises and all other rights
and privileges thereunto belonging or appertaining, (c) all water, ditch, well
and reservoir rights which are appurtenant to or which have been used in
connection with the Land, (d) all development rights associated with the Land,
whether previously or subsequently transferred to the Land from other real
property or now or hereafter susceptible of transfer from such Land to other
real property, (e) any land lying between the boundaries of the Land and the
center line of any adjacent street, road, avenue or alley, whether opened or
proposed, (f) all other or greater rights and interests of every nature in the
Premises and in the possession or use thereof and income therefrom, whether now
owned or hereafter acquired by Mortgagor, and (g) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the rights and interests described in subparagraphs (a) through (f) above
(collectively, hereinafter the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever owned or leased by
Mortgagor now or hereafter located in, on or attached to, and used in connection
with, or with the operation of, the Premises, including, but not limited to:
(a) all apparatus, machinery and equipment; and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (the items described in the foregoing clauses (a) and (b) being
hereinafter collectively referred to as the “Fixtures”). It is mutually agreed,
intended and declared that the Premises and all of the Property Rights and
Fixtures owned by Mortgagor (referred to collectively herein as the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate that
is covered by the lien of this Mortgage. It is also agreed that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be perfected under the UCC in effect in the State, this instrument shall
constitute a security agreement, fixture filing and financing statement, and
Mortgagor agrees to execute, deliver and file or refile, and hereby authorizes
Mortgagee and the Funds to prepare and file or refile, without Mortgagor’s
consent but with prior notice to Mortgagor, any financing statement,
continuation statement, or other instruments Mortgagee or the Funds may
reasonably require from time to time to perfect or renew such security interest
under the UCC. To the extent permitted by law, (i) all of the Fixtures are or
are to become fixtures on the Land and (ii) this instrument, upon recording or
registration in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections [9-102, 9-501 and 9-502] of the
UCC. Subject to the terms and conditions of the Deferral Agreement, the remedies
for any violation of the covenants, terms and conditions of the agreements
herein contained shall be as prescribed herein or by general law, or, as to that
part of the security in which a security interest may be perfected under the
UCC, by the specific statutory consequences now or hereafter enacted and
specified in the UCC, all at Mortgagee’s sole election.

TOGETHER WITH all the estate, right, title and interest of Mortgagor in and to:
(i) all judgments, insurance proceeds, awards of damages and settlements
resulting from condemnation proceedings or the taking of the Real Property, or
any part thereof, under the

 

3



--------------------------------------------------------------------------------

power of eminent domain or for any damage (whether caused by such taking or
otherwise) to the Real Property, or any part thereof, or to any rights
appurtenant thereto, and all proceeds of any sales or other dispositions of the
Real Property or any part thereof; and (except as otherwise provided herein)
Mortgagee is hereby authorized to collect and receive said awards and proceeds
and to give proper receipts and acquittances therefor, and to apply the same as
provided in the Deferral Agreement; (ii) all contract rights, accounts, general
intangibles, actions and rights in action relating to the Real Property,
including, without limitation, all rights to insurance proceeds and unearned
premiums arising from or relating to damage to the Real Property; (iii) all
accounts and payment intangibles arising out of the sales at the wellhead or
mine head of oil, gas or other minerals in which Mortgagee had an interest
before extraction thereof; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property.
The rights and interests described in this paragraph are hereinafter
collectively referred to as the “Intangibles”. Notwithstanding any of the
foregoing or anything to the contrary set forth elsewhere in this Mortgage, the
security interests in and to the Intangibles created hereby and pursuant to the
other Fund Documents in favor of Mortgagee (for its own benefit and for the
benefit of the Funds), shall be governed by the terms and conditions of the UCC
then in effect in the State.

As additional security for the Liabilities secured hereby, Mortgagor (i) does
hereby absolutely pledge and assign to Mortgagee, for its benefit and for the
benefit of the Funds, from and after the date hereof (including any period of
redemption), primarily and on a parity with the Real Property, and not
secondarily, all the rents, issues and profits of the Real Property and all
rents, issues, profits, revenues, royalties, bonuses, rights and benefits due,
payable or accruing (including any letters of credit, letter-of-credit rights
supporting obligations, or other credit support for any rents or leases and all
deposits of money as advance rent, for security or as earnest money or as down
payment for the purchase of all or any part of the Real Property) (collectively,
the “Rents”) under any and all present and future leases, subleases, contracts
or other agreements to which it is a party as a lessor and relative to its
ownership or occupancy of all or any portion of the Real Property (collectively,
the “Leases”), and (ii) except to the extent such a transfer or assignment is
not permitted by the terms thereof, does hereby transfer and assign to
Mortgagee, for its benefit and for the benefit of the Funds, all such Leases
(including all of Mortgagor’s rights under any contracts for the sale of any
portion of the Mortgaged Property and all of Mortgagor’s revenues and royalties
under any oil, gas and mineral leases relating to the Real Property or accruing
to it). Mortgagee hereby licenses to Mortgagor, until an Event of Default (as
defined in the Deferral Agreement) shall have occurred and be continuing, the
right to collect and use the Rents as they become due and payable under the
Leases, but not more than one month in advance thereof (unless otherwise
required by the terms of any such related agreement), provided that the
existence of such right shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Mortgagor, and any such
subsequent assignment shall be subject to the rights of Mortgagee under this
Mortgage. Mortgagor further agrees to execute and deliver such assignments of
Leases (including land sale contracts or other agreements) as Mortgagee or the
Funds may from time to time reasonably request (which contracts or other
agreements shall be in form and substance reasonably acceptable to Mortgagee and
the Funds). Upon the occurrence and during the continuance of an Event of
Default (1) Mortgagor agrees, upon receipt of written demand from Mortgagee, to
deliver to Mortgagee all of the Leases with such additional assignments thereof
as Mortgagee may request, and agrees that Mortgagee may assume (or cause a
receiver to be

 

4



--------------------------------------------------------------------------------

appointed to assume) the management of the Real Property and collect the Rents,
applying the same upon the Liabilities in the manner provided in the Deferral
Agreement, and (2) Mortgagor hereby authorizes and directs all tenants,
purchasers or other Persons occupying or otherwise acquiring any interest in any
part of the Real Property to pay the Rents due under the Leases to Mortgagee
upon request of Mortgagee. Upon the occurrence and during the continuance of an
Event of Default, Mortgagor hereby appoints Mortgagee as its true and lawful
attorney in fact to manage (or cause a receiver to be appointed to manage) said
property and collect the Rents, with full power to bring suit for collection of
the Rents and possession of the Real Property, giving and granting unto said
Mortgagee and unto its agents and attorneys full power and authority to do and
perform all and every act and thing whatsoever requisite and necessary to be
done in the protection of the security hereby conveyed; provided, however, that
(a) this power of attorney and assignment of rents shall not be construed as an
obligation upon said Mortgagee to make or cause to be made any repairs that may
be needful or necessary, and (b) Mortgagee agrees that unless such Event of
Default has occurred and is continuing as aforesaid, Mortgagee shall permit
Mortgagor to perform the aforementioned management responsibilities. Upon
Mortgagee’s receipt of the Rents, at Mortgagee’s option, it may use the proceeds
of the Rents to pay: (x) charges for collection thereof or hereunder, costs of
necessary repairs and other costs requisite and necessary during the continuance
of this power of attorney and assignment of rents; (y) general and special taxes
and insurance premiums and deductibles; and (z) any or all of the Liabilities
pursuant to the provisions of the Deferral Agreement. This power of attorney and
assignment of rents shall be irrevocable until this Mortgage shall have been
satisfied and released, and the releasing of this Mortgage shall act as a
revocation of this power of attorney and assignment of rents. During the
continuance of an Event of Default, Mortgagee shall have and hereby expressly
reserves the right and privilege (but assumes no obligation) to demand, collect,
sue for, receive and recover the Rents, or any part thereof, now existing or
hereafter made, and apply the same in accordance with the provisions of the
Deferral Agreement.

All of the property described above, and each item of property therein
described, not limited to but including the Land, the Premises, the Property
Rights, the Fixtures, the Real Property, the Intangibles, the Rents and the
Leases, and all profits and proceeds therefrom and all replacements thereof, are
herein collectively referred to as the “Mortgaged Property”.

Nothing herein contained shall be construed as constituting Mortgagee a
mortgagee-in-possession in the absence of the taking of actual possession of the
Mortgaged Property by Mortgagee. Nothing contained in this Mortgage shall be
construed as imposing on Mortgagee any of the obligations of the lessor under
any Lease of the Mortgaged Property in the absence of an explicit written
assumption thereof (on a case-by-case basis) by Mortgagee. In the exercise of
the powers herein granted Mortgagee, no liability shall be asserted or enforced
against Mortgagee, all such liability being hereby expressly waived and released
by Mortgagor (on behalf of itself and all Persons now or hereafter claiming by
or through Mortgagor).

TO HAVE AND TO HOLD the Mortgaged Property, properties, rights and privileges
hereby conveyed or assigned, or intended so to be, unto Mortgagee, its
beneficiaries (including the Funds), successors and permitted assigns, forever
for the uses and purposes herein set forth. Mortgagor (on behalf of itself and
all Persons now or hereafter claiming by, through or under Mortgagor) hereby
releases and waives all rights under and by virtue of the homestead exemption
laws, if any, of the State, and Mortgagor hereby covenants, represents and
warrants

 

5



--------------------------------------------------------------------------------

that, at the time of the ensealing and delivery of these presents, Mortgagor is
well seised of the Mortgaged Property in fee simple and with full legal and
equitable title to the Mortgaged Property, with full power and lawful authority
to assign, bargain, sell, pledge, grant, remise, release, alien, convey,
hypothecate, mortgage and warrant to Mortgagee and its successors and assigns
the Mortgaged Property as set forth herein, and that the title to the Mortgaged
Property is free and clear of all Liens and other encumbrances, except for the
Permitted Liens. Mortgagor shall forever warrant, defend and preserve such title
and the validity and priority of the lien of this Mortgage and shall forever
warrant and defend the same, subject to the Permitted Liens, to Mortgagee and
its successors and permitted assigns against the claims of all Persons claiming
by, through or under Mortgagor.

The following provisions shall also constitute an integral part of this
Mortgage:

1. Payment of Taxes on the Mortgage. Without limiting any of the provisions of
the Deferral Agreement, Mortgagor agrees that, if the United States or any
department, agency or bureau thereof or if the State or any of its subdivisions
having jurisdiction shall at any time require documentary stamps to be affixed
to this Mortgage or shall levy, assess, or charge any tax, assessment or
imposition upon this Mortgage or the credit or indebtedness secured hereby or
the interest of Mortgagee in the Mortgaged Property or upon Mortgagee by reason
of or as holder of any of the foregoing, including, without limitation, any tax,
interest or penalty arising in connection with the recordation of this Mortgage
or the imposition of documentary stamps or taxes, intangibles taxes or the like,
including those required to be paid because of future advances or financial
accommodations or an increase in the amount of the Liabilities secured hereby,
then, Mortgagor shall pay for such documentary stamps in the required amount and
deliver them to Mortgagee or pay (or reimburse Mortgagee for) such taxes,
assessments or impositions. Mortgagor agrees to provide to Mortgagee, within ten
(10) business days after any such taxes, assessments or impositions become due
and payable, and at any other times upon request from Mortgagee, copies of
official receipts showing payment of all such taxes, assessments and charges
which Mortgagor pays hereunder. Mortgagor agrees to indemnify Mortgagee against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Liabilities and regardless of whether this Mortgage shall have been released.

2. Leases Affecting the Real Property. Mortgagor agrees faithfully to perform
all of its obligations under all present and future Leases at any time assigned
to Mortgagee as additional security, and to refrain from any action or inaction
which would result in termination of any such Leases or in the material
diminution of the value thereof or of the Rents due thereunder. All future
Leases made after the effective date of this Mortgage shall include provisions
requiring the lessees thereunder, at Mortgagee’s option and without any further
documentation, to attorn to Mortgagee as lessor if for any reason Mortgagee
becomes lessor thereunder, and to pay rent to Mortgagee during the continuance
of an Event of Default, upon demand, and Mortgagee shall not be responsible
under such Lease for matters arising prior to Mortgagee becoming lessor
thereunder.

3. Use of the Real Property. Mortgagor agrees that it shall not permit the
public to use the Real Property in any manner that might tend, in Mortgagee’s
reasonable judgment, adversely to impair Mortgagor’s title to such property or
any portion thereof or to

 

6



--------------------------------------------------------------------------------

make possible any claim or claims of easement by prescription or of implied
dedication to public use other than the Permitted Liens. Mortgagor shall not use
or knowingly permit the use of any part of the Real Property for an illegal
purpose, including, without limitation, the violation of any Environmental Laws
(as hereinafter defined). Moreover, Mortgagor shall duly and punctually observe
and perform each and every material term, provision, condition, and covenant to
be observed or performed by Mortgagor pursuant to the terms of any agreement or
recorded instrument (including all instruments comprising the Permitted Liens)
affecting or pertaining to the Mortgaged Property, except where failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. The term “Environmental Laws” as used in this
Mortgage means any and all federal, state and local statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

4. Indemnification. Mortgagor acknowledges and agrees that any obligations and
liabilities of Mortgagor arising under this Mortgage shall be deemed to
constitute both (1) Obligations under the Deferral Agreement, and
(2) Liabilities under this Mortgage. Without limiting any indemnification that
Mortgagor, Obligors or Guarantors have granted in the Deferral Agreement, the
Guarantee, or any of the other Fund Documents, Mortgagor hereby agrees, without
duplication, to indemnify and hold harmless Mortgagee, all Funds, and any of
their respective Affiliates (for purposes of this Section 4, collectively, the
“Indemnitees” and each individually, an “Indemnitee”) from and against any and
all losses, claims, damages, penalties, liabilities and related expenses
(including attorneys’ fees, paralegals’ fees, other professionals’ fees, court
costs and disbursements) which may be imposed on, incurred or paid by or
asserted against either the Mortgaged Property or any of the Indemnitees by
reason or on account of or in connection with (i) the construction,
reconstruction or alteration of the Mortgaged Property, (ii) any gross
negligence or willful misconduct of any Obligor, Mortgagor, any Guarantor, any
lessee of the Mortgaged Property, or any of their respective agents,
contractors, subcontractors, servants, employees, licensees or invitees, or
(iii) to the fullest extent permissible in accordance with applicable laws, any
accident, injury, death or damage to any Person or property occurring in, on or
about the Mortgaged Property to the extent the same was not caused by the gross
negligence or willful misconduct of the Indemnitees; provided that such
indemnity shall not, as to any particular Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct,
violation of law or breach by such Indemnitee, or claims brought by any
Indemnitee against any one or more other Indemnitees; provided further that no
such gross negligence, willful misconduct, violation of law or breach by any one
or more of the Indemnitees shall be deemed to void, reduce, limit, impair or
otherwise affect the indemnification provided for hereunder respecting any
and/or all of the other Indemnitees which are not deemed by said court to be
responsible for such gross negligence, willful misconduct, violation of law or
breach, and all Indemnitees not held by said court to be responsible for same
shall be entitled to the full scope of the indemnification contemplated
hereunder as if such gross negligence, willful misconduct, violation of law or
breach by one or more of the Indemnitees which are deemed to be responsible by
said court for same did not exist.

 

7



--------------------------------------------------------------------------------

5. Insurance and Impositions.

(a) Mortgagor shall, at its sole expense, obtain for, deliver to and maintain
for the benefit of Mortgagee and all Funds, until the Liabilities are paid in
full: (1) all insurance policies as required pursuant to Section 6.05 of the
Deferral Agreement; and (2) flood insurance, if (i) the surveyor preparing the
survey of the Mortgaged Property (or a standard flood hazard determination
certificate issued by a flood hazard certification firm acceptable to Mortgagee
and the Funds) determines that all or any portion of the improved Real Property
is situated within a special hazard flood area, as designated by the applicable
Governmental Authority (as defined below), and (ii) such flood insurance is then
required by the National Flood Insurance Reform Act of 1994 et. seq. (as
amended, the “Flood Act”), or by other applicable laws, rules or regulations, or
by Mortgagee in accordance with Mortgagee’s standard policies and practices. If
any flood insurance is required to be obtained in accordance with the preceding
sentence, then Mortgagor shall, at its sole expense: (I) purchase flood
insurance covering the Mortgaged Property in such amounts as may be required or
otherwise specified by the Flood Act or by Mortgagee and the Funds (whichever
stipulated amount may be greater); and (II) take any and all other actions as
Mortgagee and the Funds may deem necessary or desirable to comply with the Flood
Act, other applicable laws and/or Mortgagee’s standard policies and practices.
In the event of any casualty loss affecting all or any part of the Mortgaged
Property, the net insurance proceeds from any insurance policies covering the
Mortgaged Property shall be collected, paid and applied as specified in the
Deferral Agreement, or if not so specified, such proceeds shall be paid over and
remitted to Mortgagor. The term “Governmental Authority” as used in this
Mortgage means the government of the United States or any other nation, or of
any political subdivision thereof, whether provincial, state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

(b) Mortgagor shall promptly cause to be paid all impositions of real estate
taxes, assessments and insurance premiums and deductibles that if not paid,
could result in a Material Adverse Effect (collectively, the “Impositions”) now
or hereafter levied or assessed or imposed against the Mortgaged Property or any
part thereof before the same shall become delinquent or in default, except
where: (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Mortgagor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. If requested by Mortgagee, Mortgagor shall furnish to
Mortgagee or its designee receipts for the payment of the Impositions.

6. Condemnation Awards. Mortgagor hereby assigns to Mortgagee, as additional
security, all awards of damage resulting from condemnation proceedings or the
taking of or injury to the Mortgaged Property for public use, and Mortgagor
agrees that the proceeds of all such awards shall be collected, paid and applied
as specified in the Deferral Agreement.

7. Event of Default and Remedies. The term “Event of Default” as used herein
shall have the meaning ascribed to such term pursuant to the Deferral Agreement.
Subject to the provisions of the Deferral Agreement, upon the occurrence and
during the continuance of an Event of Default, in addition to any rights and
remedies provided for in the Deferral

 

8



--------------------------------------------------------------------------------

Agreement, the Guarantee and/or any of the other Fund Documents, and to the
extent permitted by applicable law, the following provisions of this Section 7
shall apply, in each case at the direction of the Majority Funds:

(a) Mortgagee’s Power of Enforcement. It shall be lawful for Mortgagee to
(i) immediately sell the Mortgaged Property either in whole or in separate
parcels, as prescribed by the State law, under power of sale, which power is
hereby granted to Mortgagee to the full extent permitted by the State law, and
thereupon, to make and execute to any purchaser(s) thereof deeds of conveyance
pursuant to applicable law or (ii) immediately foreclose this Mortgage by
judicial action. The court in which any proceeding is pending for the purpose of
foreclosure or enforcement of this Mortgage, or any other court of competent
jurisdiction, may, at once or at any time thereafter, either before or after
sale, and to the extent permitted by law without notice, and without requiring
bond, and without regard to the solvency or insolvency of any Person liable for
payment of the Liabilities secured hereby, and without regard to the then value
of the Mortgaged Property or the occupancy thereof as a homestead, appoint a
receiver (the provisions for the appointment of a receiver and assignment of
rents being an express condition upon which the Payment Deferral is made) for
the benefit of Mortgagee and the Funds, with power to collect the Rents, due and
to become due, during such foreclosure or enforcement suit and the full
statutory period of redemption notwithstanding any redemption. The receiver, out
of the Rents when collected, may pay costs incurred in the management and
operation of the Mortgaged Property, prior and subordinate liens, if any, and
taxes, assessments, water and other utilities and insurance, then due or
thereafter accruing, and may make and pay for any necessary repairs to any and
all portion(s) of the Mortgaged Property, and may pay all or any part of the
Liabilities or other sums secured hereby or any deficiency decree entered in
such foreclosure or enforcement proceedings. Upon or at any time after the
filing of a suit to foreclose or enforce this Mortgage, the court in which such
suit is filed shall have full power to enter an order placing Mortgagee in
possession of the Mortgaged Property with the same power granted to a receiver
pursuant to this subparagraph and with all other rights and privileges of a
mortgagee-in-possession under applicable law.

(b) Mortgagee’s Right to Enter and Take Possession, Operate and Apply Income.
Mortgagee and the Funds shall, at their option, have the right, acting through
their agents or attorneys, either with or without process of law, forcibly or
otherwise, to enter upon and take possession of the Mortgaged Property, expel
and remove any Persons, goods, or chattels occupying or upon the same, to the
extent permitted under applicable laws, to collect or receive all the Rents, and
to manage and control the same, and to lease the same or any part thereof, from
time to time, and, after deducting all attorneys’ fees and expenses, and all
expenses incurred in the protection, care, maintenance, management and operation
of the Mortgaged Property, distribute and apply the remaining net income in
accordance with the terms of the Deferral Agreement or upon any deficiency
decree entered in any foreclosure proceedings.

(c) Rights Under the UCC. Mortgagee may exercise its rights of enforcement and
remedies available to it pursuant to the UCC.

(d) Rights in Connection with Bankruptcy. If the Mortgaged Property or any
portion thereof or any interest therein becomes property of any bankruptcy
estate or subject to any state or federal insolvency proceeding, or in the event
of the filing of any voluntary or

 

9



--------------------------------------------------------------------------------

involuntary petition under Title 11 of the United States Code, as amended from
time to time, and all rules and regulations promulgated thereunder (the
“Bankruptcy Code”) by or against Mortgagor, any Obligor, or any Guarantor, then
Mortgagee shall immediately become entitled, in addition to all other relief to
which Mortgagee may be entitled under this Mortgage, the other Fund Documents,
at law or in equity, to obtain (i) an order from any bankruptcy court or other
appropriate court granting immediate relief from the automatic stay pursuant to
§ 362 of the Bankruptcy Code (or similar successor provisions under the
Bankruptcy Code) so as to permit Mortgagee to pursue its rights and remedies
against Mortgagor as provided under this Mortgage, the other Fund Documents and
all other rights and remedies of Mortgagee at law and in equity under applicable
State laws, and (ii) an order from the bankruptcy court prohibiting Mortgagor’s
use of all “cash collateral” as defined under § 363 of the Bankruptcy Code (or
similar successor provisions under the Bankruptcy Code). Mortgagor shall not
assert, or request any other Person to assert, that the automatic stay under §
362 of the Bankruptcy Code (or similar successor provisions under the Bankruptcy
Code) operate or be interpreted to stay, interdict, condition, reduce or inhibit
the ability of Mortgagee to enforce any rights it has by virtue of this
Mortgage, or any other rights that Mortgagee has, whether now or hereafter
acquired, against any obligor or guarantor of the Liabilities (including,
without limitation, any Guarantor). Mortgagor shall not seek a supplemental stay
or any other relief, whether injunctive or otherwise, pursuant to § 105 of the
Bankruptcy Code (or similar successor provisions under the Bankruptcy Code) or
any other provision therein to stay, interdict, condition, reduce or inhibit the
ability of Mortgagee to enforce any rights it has by virtue of this Mortgage
against any obligor or guarantor of the Liabilities (including, without
limitation, any Guarantor). Any bankruptcy petition or other action taken by
Mortgagor to stay, condition, or inhibit Mortgagee from exercising its remedies
are hereby admitted by Mortgagor to be in bad faith and Mortgagor further admits
that Mortgagee would have just cause for relief from the automatic stay in order
to take such actions authorized under State law. Mortgagor covenants to give
prompt written notice to Mortgagee of the insolvency or bankruptcy filing
(whether voluntary or involuntary) of Mortgagor, or the death, insolvency or
bankruptcy filing (whether voluntary or involuntary) of any Obligor, or any
Guarantor.

8. Application of the Rents or Proceeds from Foreclosure or Sale. In any
foreclosure of this Mortgage by judicial action, or any sale of all or any
portion(s) of the Mortgaged Property by advertisement, in addition to any of the
terms and provisions of the Deferral Agreement and this Mortgage, there shall be
allowed (and included in the decree for sale in the event of a foreclosure by
judicial action) to be paid out of the Rents or the proceeds of such foreclosure
proceeding and/or sale:

(a) Liabilities. All of the Liabilities which then remain unpaid;

(b) Other Advances. All other items advanced or paid by Mortgagee pursuant to
this Mortgage; and

(c) Costs, Fees and Other Expenses. All court costs, attorneys’ fees,
paralegals’ fees, and other professionals’ fees and expenses, appraiser’s fees,
advertising costs, filing fees and transfer taxes, notice expenses, expenditures
for documentary and expert evidence, stenographer’s charges, publication costs,
other court costs, and costs (which may be estimated as to items to be expended
after entry of the decree) of procuring all abstracts of title,

 

10



--------------------------------------------------------------------------------

title searches and examinations, title guarantees, title insurance policies,
Torrens certificates and similar data with respect to title which Mortgagee in
the exercise of its judgment may deem necessary. All such expenses shall become
additional Liabilities secured hereby when paid or incurred by Mortgagee in
connection with any proceedings, including, but not limited to, probate and
bankruptcy proceedings or a deed in lieu of foreclosure, to which Mortgagee
shall be a party, either as plaintiff, claimant or defendant, by reason of this
Mortgage or any indebtedness hereby secured or in connection with the
preparations for the commencement of any suit for the foreclosure, whether or
not actually commenced, or sale by advertisement. The proceeds of any sale
(whether through a foreclosure proceeding or Mortgagee’s exercise of the power
of sale) shall be distributed and applied in accordance with the terms of
Section 2.04 of the Deferral Agreement.

9. Right to Perform Mortgagor’s Covenants; Cumulative Remedies; Delay or
Omission Not a Waiver.

(a) If Mortgagor has failed to keep or perform any covenant whatsoever contained
in this Mortgage, Mortgagee may (but shall not be obligated to) perform or
attempt to perform said covenant; and any payment made or expense incurred by or
on behalf of Mortgagee in the performance or attempted performance of any such
covenant, together with any sum expended by or on behalf of Mortgagee that is
chargeable to Mortgagor or subject to reimbursement by Mortgagor under the Fund
Documents, shall be and become a part of the Liabilities, and Mortgagor promises
to pay to Mortgagee, within ten (10) business days after Mortgagee’s written
demand therefor (whether such demand occurs prior to, simultaneously with, or
subsequent to such time that Obligors may be obligated to repay the Obligations
secured hereby pursuant to the other Fund Documents) and Mortgagor’s receipt of
reasonably detailed evidence of such payments, all sums so incurred, paid or
expended by or on behalf of Mortgagee, with interest from the date paid,
incurred or expended by or on behalf of Mortgagee, at the applicable interest
rate then specified by the Fund Documents.

(b) Each remedy or right of Mortgagee shall not be exclusive of but shall be in
addition to every other remedy or right now or hereafter existing pursuant to
this Mortgage, the Deferral Agreement, the other Fund Documents, at law or in
equity. No delay in the exercise or omission to exercise any remedy or right
accruing on the occurrence or existence of any Event of Default shall impair any
such remedy or right or be construed to be a waiver of any such Event of Default
or acquiescence therein, or rights with respect to any other Event of Default,
nor shall it affect any subsequent Event of Default of the same or different
nature. Every such remedy or right may be exercised concurrently or
independently and when and as often as may be deemed expedient by Mortgagee. If
Mortgagee shall have proceeded to invoke any right, remedy, or recourse
permitted under the Fund Documents, at law or in equity, and shall thereafter
elect to discontinue or abandon the same for any reason, Mortgagee shall have
the unqualified right so to do and, in such event, Mortgagor and Mortgagee shall
be restored to their former positions with respect to the Liabilities, the Fund
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.

10. Mortgagee’s Remedies Against Multiple Parcels. Without limitation of the
terms and conditions set forth in Section 26 below, if more than one property,
lot, parcel or Lease

 

11



--------------------------------------------------------------------------------

is covered by this Mortgage, and if this Mortgage is foreclosed upon, or
judgment is entered upon any Liabilities secured hereby, or if Mortgagee
exercises its power of sale, execution may be made upon, or Mortgagee may
exercise its power of sale against, any one or more of the properties, lots,
parcels or Leases and not upon the others, or upon all of such properties or
parcels, either together or separately, and at different times or at the same
time, and execution sales or sales by advertisement may likewise be conducted
separately or concurrently, in each case at Mortgagee’s election.

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage, deed of trust or deeds to secure debt securing the Liabilities, the
Liabilities then due Mortgagee shall not be merged into any decree of
foreclosure entered by the court, and Mortgagee may concurrently or subsequently
seek to foreclose one or more mortgages, deeds of trust, or deeds to secure debt
which also secure said Liabilities.

12. Notices. All notices required or permitted to be given under this Mortgage
shall be sent (and deemed received) in the manner and to the addresses set forth
in Section 11.15 of the Deferral Agreement, and to Mortgagor at the address set
forth above. Any such notice delivered to Mortgagor shall be deemed, for all
intents and purposes of the Fund Documents, to have also been delivered to
Obligors and any Guarantor, and any such notice delivered to any Obligor
pursuant to the Deferral Agreement shall be deemed, for all intents and purposes
of the Fund Documents, to have also been delivered to Mortgagor and any
Guarantor.

13. Extension of Payments. Mortgagor agrees that, without affecting the
liability of any Person for payment of the Liabilities secured hereby or
affecting the lien of this Mortgage upon the Mortgaged Property or any part
thereof (other than Persons or property explicitly released as a result of the
exercise by Mortgagee of its rights and privileges hereunder), Mortgagee may at
any time and from time to time, on request of Mortgagor, any Obligor or any
Guarantor, without notice to any Person liable for payment of any Liabilities
secured hereby, but otherwise subject to the provisions of the Deferral
Agreement, extend the time, or agree to alter or amend the terms of payment of
such Liabilities. Mortgagor further agrees that any part of the security herein
described may be released by Mortgagee at its election (subject to the terms of
the Deferral Agreement) with or without consideration without affecting the
remainder of the Liabilities or the remainder of the security.

14. Governing Law. Except where the law of the State is expressly referenced in
this Mortgage (including in Sections 19 and 27 hereof), this Mortgage and all
obligations secured hereby are governed by and to be construed in accordance
with the internal laws, but otherwise without regard to the conflict of laws
provisions, of the State of New York. The parties stipulate and agree that the
State of New York has a substantial relationship to the underlying transactions
related to this Mortgage and the parties involved. Notwithstanding the
foregoing, the parties stipulate and agree that State law governs issues of lien
creation and priority and the procedures for enforcing, in the State,
provisional remedies directly related to the real property encumbered hereby,
including, without limitation, appointment of a receiver. Wherever possible,
each provision of this Mortgage shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Mortgage
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage.

 

12



--------------------------------------------------------------------------------

15. Satisfaction of Mortgage. Upon the full, indefeasible payment of all the
Liabilities (other than contingent indemnity obligations), at the time and in
the manner provided in the Deferral Agreement or other Fund Document, or upon
satisfaction of the conditions set forth in the Deferral Agreement for release
of the Mortgaged Property from this Mortgage under Article 9 thereof, the
conveyance or lien created by this Mortgage shall terminate and, upon demand
therefor following such payment or satisfaction of the conditions set forth in
the Deferral Agreement for release of the Mortgaged Property, as the case may
be, a satisfaction of mortgage or reconveyance of the Mortgaged Property shall
promptly be provided by Mortgagee to Mortgagor.

16. Successors and Assigns Included in Parties. This Mortgage shall be binding
upon Mortgagor and upon the successors, assigns and vendees of Mortgagor and the
assigns, vendees and other transferees of the Mortgaged Property and shall inure
to the benefit of Mortgagee’s successors and permitted assigns (for their own
benefit and for the benefit of the Funds and their respective successors and
permitted assigns); all references herein to Mortgagor and to Mortgagee shall be
deemed to include their respective successors and assigns or permitted assigns,
as the case may be. Mortgagor’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for Mortgagor.
Wherever used, the singular number shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders.

17. Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws;
Waiver of Right to Trial by Jury.

(a) MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE, ANY OTHER FUND DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). MORTGAGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS MORTGAGE BY, AMONG OTHER THINGS, THE CORRESPONDING RECIPROCAL WAIVER BY
MORTGAGEE OF ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY PURSUANT TO THE
CERTIFICATIONS SET FORTH IN SECTION 11.14 OF THE DEFERRAL AGREEMENT.

(b) MORTGAGOR AGREES, TO THE FULL EXTENT PERMITTED BY LAW, THAT AT ALL TIMES
FOLLOWING AN EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, NEITHER
MORTGAGOR NOR ANYONE CLAIMING THROUGH OR UNDER IT SHALL OR WILL SET UP, CLAIM OR
SEEK TO TAKE ADVANTAGE OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION,

 

13



--------------------------------------------------------------------------------

EXEMPTION OR REDEMPTION LAWS NOW OR HEREAFTER IN FORCE, IN ORDER TO PREVENT OR
HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE OR THE ABSOLUTE SALE OF
THE MORTGAGED PROPERTY OR THE FINAL AND ABSOLUTE PUTTING INTO POSSESSION
THEREOF, IMMEDIATELY AFTER SUCH SALE, OF THE PURCHASER THEREAT; AND MORTGAGOR,
FOR ITSELF AND ALL WHO MAY AT ANY TIME CLAIM THROUGH OR UNDER IT, HEREBY WAIVES,
TO THE FULLEST EXTENT THAT IT MAY LAWFULLY SO DO, THE BENEFIT OF ALL SUCH LAWS
AND ANY AND ALL RIGHT TO HAVE THE ASSETS COMPRISING THE MORTGAGED PROPERTY
MARSHALED UPON ANY FORECLOSURE OF THE LIEN HEREOF AND AGREES THAT MORTGAGEE OR
ANY COURT HAVING JURISDICTION TO FORECLOSE SUCH LIEN MAY SELL THE MORTGAGED
PROPERTY IN PART OR AS AN ENTIRETY. TO THE FULL EXTENT PERMITTED BY LAW,
MORTGAGOR HEREBY WAIVES ANY AND ALL STATUTORY OR OTHER RIGHTS OF REDEMPTION FROM
SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE, ON ITS OWN
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE
TO THE MORTGAGED PROPERTY SUBSEQUENT TO THE DATE HEREOF.

18. Interpretation with Other Documents; Mortgagee’s Sole Discretion. The terms
and provisions of this Mortgage shall be construed to the extent possible
consistently with those of the Deferral Agreement as being in addition to and
supplementing the provisions of the Deferral Agreement and the other Fund
Documents; however, notwithstanding anything in this Mortgage to the contrary,
in the event of a conflict or inconsistency between this Mortgage and the
Deferral Agreement, the provisions of the Deferral Agreement shall govern and
control, except to the extent that the terms and conditions in question are
provided for more stringently within this Mortgage than as are set forth in the
Deferral Agreement (such as, by means of example and without limitation, the
flood insurance and related requirements and obligations that are set forth in
Section 5 hereof), it being the intention of Mortgagor and Mortgagee, for all
intents and purposes of the Fund Documents, that the most stringent terms and
conditions prospectively at issue shall govern and control. Whenever pursuant to
this Mortgage or the other Fund Documents Mortgagee or the Funds exercise any
right given to them to elect, consent, approve or disapprove, or any arrangement
or term is to be satisfactory to Mortgagee and the Funds or determined in the
judgment of Mortgagee and the Funds, the decision of Mortgagee or the Funds to
elect, consent, approve or disapprove, or to decide that arrangements or terms
are satisfactory or not satisfactory, shall be in the sole good faith discretion
of Mortgagee or the Funds and shall be final and conclusive, except as may be
otherwise expressly and specifically provided elsewhere herein or in the
Deferral Agreement.

19. Security. This Mortgage shall secure not only presently existing obligations
under the Deferral Agreement and the other Fund Documents (including, without
limitation, the Guarantee), but also future financial accommodations that
constitute Obligations under the Deferral Agreement (whether such accommodations
are obligatory or are to be made at the option of Mortgagee, or otherwise), to
the same extent and with the same priority as if such future accommodations were
made on the date of the execution of this Mortgage, and without regard as to
whether or not there is any indebtedness outstanding at the effective date of
this Mortgage or at the date any such accommodation is made. [IF IN A MORTGAGE
TAX STATE OR A STATE WHERE IT IS CUSTOMARY TO INSERT A MULTIPLE OF

 

14



--------------------------------------------------------------------------------

THE INDEBTEDNESS AS THE MAXIMUM PRINCIPAL INDEBTEDNESS: Subject to the
limitations upon the maximum amount secured hereby, this Mortgage secures all
present and future Obligations under the Deferral Agreement, and all other sums
from time to time owing to the Funds by Obligors and/or Mortgagor under the Fund
Documents. Notwithstanding anything contained in this Mortgage to the contrary,
the maximum principal amount which may be secured hereby at any one time is
[            ] Dollars ($[            ]), plus interest thereon, and any
disbursements made by Mortgagee for the payment of taxes, special assessments,
or insurance on the Mortgaged Property, with interest on such disbursements;
provided, however, that the foregoing limitation shall apply only to the maximum
amount of the lien created by this Mortgage, and it shall not in any manner
limit, affect or impair any grant of a security interest or other right in favor
of Mortgagee or the Funds under the provisions of the Deferral Agreement or
under any of the other Fund Documents at any time executed by Obligors or
Mortgagor or any Guarantor.] [OR] [This Mortgage secures all present and future
Obligations under the Deferral Agreement, and all other sums from time to time
owing to the Funds by Obligors and/or Mortgagor under the Fund Documents.] To
the fullest extent permitted by applicable law, the lien of this Mortgage, as to
all such sums so owed, shall have priority over all subsequent liens and
encumbrances, including statutory liens (excepting solely taxes and assessments
levied on the Mortgaged Property secured by this Mortgage).

20. Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained in this Mortgage shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein or in the Deferral
Agreement shall not be in any way affected, prejudiced or disturbed thereby. In
the event that the application of any of the covenants, agreements, terms or
provisions of this Mortgage is held to be invalid, illegal or unenforceable,
those covenants, agreements, terms and provisions shall not be in any way
affected, prejudiced or disturbed when otherwise applied.

21. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by Obligors and/or Mortgagor and Mortgagee
relating to this Mortgage shall be superior to the rights of the holder of any
intervening lien or encumbrance.

22. Time of the Essence. Mortgagor shall pay the Liabilities at the time and in
the manner provided in the Deferral Agreement, this Mortgage and the other Fund
Documents. Mortgagor will duly and punctually perform all of the covenants,
conditions and agreements contained in the Deferral Agreement, this Mortgage and
the other Fund Documents, all of which covenants, conditions and agreements are
hereby made a part of this Mortgage to the same extent and with the same force
as if fully set forth herein. Time is of the essence with respect to the
provisions of this Mortgage.

23. Headings For Convenience Only; No Strict Construction. The headings and
captions of various sections of this Mortgage are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions

 

15



--------------------------------------------------------------------------------

hereof. Mortgagor and Mortgagee, with the assistance of their respective legal
counsel, have participated jointly in the negotiation and drafting of this
Mortgage. In the event an ambiguity or question of intent or interpretation
arises, this Mortgage shall be construed as if drafted jointly by Mortgagor and
Mortgagee and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Mortgage.

24. Transfer or Encumbrance of the Mortgaged Property.

(a) Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the Payment Deferral, and
that Mortgagee will continue to rely on Mortgagor’s ownership of the Mortgaged
Property as a means of maintaining the value of the Mortgaged Property as
security for repayment of the Liabilities. Except as expressly permitted
pursuant to Subsection 24(c) below (if and as applicable), Mortgagor shall not
cause or suffer to occur or exist, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, any sale, transfer, mortgage,
pledge, lien or encumbrance (other than Permitted Liens) (collectively,
“Transfers”) of all or any part of the Mortgaged Property or any interest
therein.

(b) Mortgagee’s written consent to any Transfer of the Mortgaged Property or any
interest in Mortgagor shall not be deemed to be a waiver of Mortgagee’s right to
require such consent to any future occurrence of same. Any attempted or
purported Transfer of the Mortgaged Property or of any direct or indirect
interest in Mortgagor, if made in contravention of this Section 24, shall be
null and void ab initio and of no force and effect.

(c) Notwithstanding the foregoing or anything set forth in this Section 24 to
the contrary, Mortgagor may (i) consummate any Asset Sale, which may include the
Transfer of the Mortgaged Property (or any portion thereof) or any interest in
Mortgagor, to the extent permitted under, and subject to the applicable terms,
conditions and limitations of, Section 7.01 of the Deferral Agreement, and
(ii) merge into or amalgamate or consolidate with any other Person, or permit
any other Person to merge into or amalgamate or consolidate with it, so long as
the surviving entity assumes or remains liable for the Liabilities to the same
extent Mortgagor was liable for the Liabilities immediately prior to such
merger, amalgamation or consolidation.

25. Mortgagor’s Covenants, Representations and Warranties; Survival of
Obligations, Covenants, Representations and Warranties; Covenants Running with
the Land.

 

  (a) Mortgagor hereby covenants, represents and warrants that:

(i) Mortgagor is duly authorized to make and enter into this Mortgage and to
carry out the transactions contemplated herein;

(ii) The execution, delivery and performance of this Mortgage by Mortgagor
(A) are within its corporate or equivalent power and authority and (B) have been
duly authorized by all necessary corporate or equivalent action; this Mortgage
has been duly executed and delivered by Mortgagor and constitutes a legal, valid
and binding obligation of Mortgagor, enforceable against Mortgagor in accordance
with its terms, subject, however, to bankruptcy and other law, decisional or
statutory, of general

 

16



--------------------------------------------------------------------------------

application affecting the enforcement of creditors’ rights, and to the fact that
the availability of the remedy of specific performance or of injunctive relief
in equity is subject to the discretion of the court before which any proceeding
therefor may be brought;

(iii) To the knowledge of Mortgagor, Mortgagor is not now in default (beyond any
applicable cure period) under any material instruments or obligations relating
to the Mortgaged Property and Mortgagor has not received any written notice from
any Person asserting any claim of default against Mortgagor relating to the
Mortgaged Property;

(iv) To the knowledge of Mortgagor, the execution and performance of this
Mortgage and the consummation of the transactions hereby contemplated will not
result in any breach of, or constitute a default under, the Senior Credit
Facility (as defined in the Deferral Agreement);

(v) There are no actions, investigations, suits or proceedings (including,
without limitation, any condemnation or bankruptcy proceedings) pending or, to
the knowledge of Mortgagor, overtly threatened in writing against or affecting
Mortgagor or the Mortgaged Property, or which, if adversely determined against
Mortgagor or the Mortgaged Property, may be reasonably expected to adversely
affect the validity or enforceability of this Mortgage, at law or in equity, or
before or by any Governmental Authority; Mortgagor is not in violation (beyond
any applicable cure period) with respect to any writ, injunction, decree or
demand of any court or any Governmental Authority affecting the Mortgaged
Property;

(vi) To the knowledge of Mortgagor and except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings and, to the
extent applicable, Mortgagor or such Obligor shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP, the Mortgaged
Property presently complies with, and will continue to comply with, all
applicable restrictive covenants and applicable zoning and subdivision
ordinances, building codes and other applicable laws, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; and

(vii) To the knowledge of Mortgagor, Mortgagor owns, is licensed, or otherwise
has the right to use or is in possession of all licenses, permits and required
approvals or authorizations from all necessary Governmental Authorities,
patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are necessary for its operations on the
Mortgaged Property, without conflict with the rights of any other Person with
respect thereto, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

17



--------------------------------------------------------------------------------

(b) Each and all of the covenants, obligations, representations and warranties
of Mortgagor shall survive the execution and delivery of the Fund Documents and
the transfer or assignment of this Mortgage (including, without limitation, any
Transfer and/or any transfer or assignment by Mortgagee of any of its rights,
title and interest in and to the Mortgaged Property or any part thereof to any
Person, whether or not affiliated with Mortgagee).

(c) All covenants, conditions, warranties, representations and other obligations
contained in this Mortgage and the other Fund Documents are intended by
Mortgagor and Mortgagee to be, and shall be construed as, covenants running with
the Mortgaged Property until the lien of this Mortgage has been fully released
by Mortgagee, pursuant to the terms hereof.

26. Contemporaneous Security Instruments. THIS MORTGAGE IS MADE IN ADDITION TO
OTHER SECURITY INSTRUMENTS GIVEN BY MORTGAGOR, OBLIGORS AND THEIR AFFILIATES TO
SECURE THE OBLIGATIONS (collectively, the “Other Security Instruments”), WHICH
OTHER SECURITY INSTRUMENTS COVER PROPERTIES LOCATED IN VARIOUS STATES AND
COMMONWEALTHS OF THE UNITED STATES OF AMERICA AND OTHER COUNTRIES. The Other
Security Instruments further secure the obligations of Obligors, Mortgagor and
any Guarantor under the Fund Documents. Upon the occurrence and during the
continuance of an Event of Default, and subject to the terms of each applicable
agreement or instrument, Mortgagee may proceed under this Mortgage and/or any
one or more of the Other Security Instruments against any of the other property
secured thereby and/or the Mortgaged Property, in one or more parcels and in
such manner and order as Mortgagee shall elect. MORTGAGOR HEREBY IRREVOCABLY
WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW, AND WHETHER NOW OR
HEREAFTER IN FORCE, ANY RIGHT TO HAVE THE MORTGAGED PROPERTY AND/OR ANY SUCH
OTHER PROPERTY SECURED BY THE OTHER SECURITY INSTRUMENTS, MARSHALLED UPON ANY
FORECLOSURE OF THIS MORTGAGE OR ANY OF THE OTHER SECURITY INSTRUMENTS. For the
avoidance of doubt, Mortgagee shall not be responsible for the perfection of
this Mortgage and the lien and security interest intended to be created hereby
nor the filing, form, content or renewal of this Mortgage, any Other Security
Instruments, or any other instruments in addition or supplemental thereto.

27. State Specific Provisions. The terms and provisions set forth below in this
Section 27 shall be construed, to the greatest extent possible, consistently
with those set forth elsewhere in this Mortgage as being in addition to and
supplementing such other terms and provisions set forth elsewhere in this
Mortgage; however, notwithstanding anything to the contrary set forth elsewhere
in this Mortgage, in the event of any conflict or inconsistency between the
terms and provisions of this Section 27 and the terms and provisions set forth
elsewhere in this Mortgage, the following terms and provisions of this
Section 27 shall govern and control:

[State-Specific Provisions To Come On State-By-State Basis]

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage is executed as of the day and year first above
written by the Person (or Persons) identified below on behalf of Mortgagor.

MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT MORTGAGOR HAS RECEIVED, WITHOUT
CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

MORTGAGOR: [                                       
                                              ],
a [                                      
                                             ] By  

 

Name  

 

Its  

 

 

Attest:

 

Its  

 



--------------------------------------------------------------------------------

STATE OF    )       )    SS. COUNTY OF    )   

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that                      and                      whose names as
                     and                      of                     , a
                    , are signed to the foregoing instrument, and who are known
to me, acknowledged before me on this day that, being informed of the contents
of the instrument, they, as such officers and with full authority, executed the
same voluntarily for and as the act of said corporation.

Given under my hand and Official seal this      day of                     ,
2009.

 

 

Notary Public (Seal) My Commission Expires:                     

 

Notary Public in and for the State of                     



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

(See attached)

The attached legal description relates to the following:

 

ADDRESS OF PREMISES: [                                                     
                    ,                     ]

[PIN – TBD if necessary]

Based on information and records provided by Mortgagor, the street address above
relates to the attached legal description; however, in the event of a conflict
between the street address and the legal description, the legal description
shall control.



--------------------------------------------------------------------------------

Exhibit B-2

Form of Second Priority Mortgage



--------------------------------------------------------------------------------

This document was prepared

by and after recording

should be returned to:

 

 

 

 

 

Site No. [            ]        

[                ] County, [State/Commonwealth] of [                    ]

MORTGAGE, SECURITY AGREEMENT,

FINANCING STATEMENT, FIXTURE FILING AND

ASSIGNMENT OF RENTS AND LEASES

THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF RENTS AND LEASES (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Mortgage”) is
executed as of the date acknowledged below, but is granted and made effective as
of the      day of                     , 2009, by [                    ], a
[                    ] (“Mortgagor”), having its principal place of business at
c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland Park, Kansas 66211,
Attention: Treasurer, to WILMINGTON TRUST COMPANY, a Delaware banking
corporation, having an office at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, Attention: W. Thomas Morris, Vice President, as
Agent (together with its successors and assigns, in such capacity, “Mortgagee”),
for its benefit and for the benefit of the “Funds” as defined in the Deferral
Agreement (as hereinafter defined). Except as otherwise provided herein, all
capitalized terms used but not defined herein shall have the respective meanings
given to them in the Deferral Agreement.

WITNESSETH:

WHEREAS, YRC Inc., a Delaware corporation (“YRC”), USF Holland Inc., a Michigan
corporation (“Holland”), New Penn Motor Express, Inc., a Pennsylvania
corporation (“New Penn”) and USF Reddaway Inc., an Oregon corporation
(“Reddaway”, and together with YRC, Holland and New Penn, each an “Obligor”, and
collectively, “Obligors”), the Funds and Mortgagee have entered into that
certain Contribution Deferral Agreement dated [                    ], 2009 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Deferral Agreement”);

WHEREAS, pursuant to and following satisfaction of the conditions set forth in
the Deferral Agreement, the Funds have deferred the time of payment required of
Obligors of certain contributions due to the Funds from Obligors under the CBA
and have agreed to extend certain other financial accommodations from time to
time to Obligors;



--------------------------------------------------------------------------------

WHEREAS, Mortgagor [is an Obligor,] [OR] [is a Guarantor under the Guarantee,]
is an Affiliate of one or more of Obligors and has derived and will continue to
derive direct and indirect economic benefit from the financial accommodations
made by the Funds to Obligors; and

WHEREAS, Mortgagee and the Funds have required, pursuant to the terms of the
Deferral Agreement, that Mortgagor enter into this Mortgage and grant to
Mortgagee the liens and security interests referred to herein to secure the
Obligations, including, without limitation: (i) payment of all Deferred Pension
Payments, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Deferred Pension
Payments when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) payment of all other
indemnities, fees, costs, and expenses (including, without limitation, the fees
and expenses of Mortgagee, Mortgagee’s sub-agents, and legal counsel
reimbursable under the Deferral Agreement), whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Obligors under the Deferral Agreement, this Mortgage and the other Fund
Documents (the aforesaid obligations shall be hereinafter referred to
collectively as the “Liabilities”);

NOW, THEREFORE, in consideration of the premises contained herein and to secure
payment and performance of the Liabilities and in consideration of One Dollar
($1.00) in hand paid, and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, Mortgagor does hereby assign,
bargain, sell, pledge, grant, remise, release, alien, convey, hypothecate,
mortgage and warrant to Mortgagee, its successors and assigns, the following
described real estate (the “Land”) in [                    ] County,
[                    ] and all of the other real property portions of the
Mortgaged Property (as defined below), and does further grant a security
interest to Mortgagee, its successors and permitted assigns, in all such
portions of the Mortgaged Property that may be secured under the Uniform
Commercial Code in effect in the State of [                    ] (the “State”)
(said Uniform Commercial Code is hereinafter referred to as the “UCC”; terms
defined in the UCC which are not otherwise defined in this Mortgage are used
herein as defined in the UCC):

See Exhibit A attached hereto and by this reference made a part hereof for the
legal description of the Land,

subject, however, to the Permitted Liens, which Land, together with all right,
title and interest, if any, which Mortgagor may now have or hereafter acquire in
and to all improvements, buildings and structures now or hereafter located
thereon of every nature whatsoever, is herein called the “Premises”.

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to (a) all
easements, rights of way, gores of land or any lands occupied by streets, ways,
alleys, passages, sewer rights, water courses, water rights and powers, and
public places adjoining said Land, and any other interests in property
constituting

 

2



--------------------------------------------------------------------------------

appurtenances to the Premises, or which hereafter shall in any way belong,
relate or be appurtenant thereto, (b) all hereditaments, gas, oil, minerals
(together (in each case, whether or not extracted from the Premises) with the
right to extract, sever and remove such gas, oil and minerals), and easements,
of every nature whatsoever, located in or on the Premises and all other rights
and privileges thereunto belonging or appertaining, (c) all water, ditch, well
and reservoir rights which are appurtenant to or which have been used in
connection with the Land, (d) all development rights associated with the Land,
whether previously or subsequently transferred to the Land from other real
property or now or hereafter susceptible of transfer from such Land to other
real property, (e) any land lying between the boundaries of the Land and the
center line of any adjacent street, road, avenue or alley, whether opened or
proposed, (f) all other or greater rights and interests of every nature in the
Premises and in the possession or use thereof and income therefrom, whether now
owned or hereafter acquired by Mortgagor, and (g) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the rights and interests described in subparagraphs (a) through (f) above
(collectively, hereinafter the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever owned or leased by
Mortgagor now or hereafter located in, on or attached to, and used in connection
with, or with the operation of, the Premises, including, but not limited to:
(a) all apparatus, machinery and equipment; and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (the items described in the foregoing clauses (a) and (b) being
hereinafter collectively referred to as the “Fixtures”). It is mutually agreed,
intended and declared that the Premises and all of the Property Rights and
Fixtures owned by Mortgagor (referred to collectively herein as the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate that
is covered by the lien of this Mortgage. It is also agreed that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be perfected under the UCC in effect in the State, this instrument shall
constitute a security agreement, fixture filing and financing statement, and
Mortgagor agrees to execute, deliver and file or refile, and hereby authorizes
Mortgagee and the Funds to prepare and file or refile, without Mortgagor’s
consent but with prior notice to Mortgagor, any financing statement,
continuation statement, or other instruments Mortgagee or the Funds may
reasonably require from time to time to perfect or renew such security interest
under the UCC. To the extent permitted by law, (i) all of the Fixtures are or
are to become fixtures on the Land and (ii) this instrument, upon recording or
registration in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections [9-102, 9-501 and 9-502] of the
UCC. Subject to the terms and conditions of the Deferral Agreement, the remedies
for any violation of the covenants, terms and conditions of the agreements
herein contained shall be as prescribed herein or by general law, or, as to that
part of the security in which a security interest may be perfected under the
UCC, by the specific statutory consequences now or hereafter enacted and
specified in the UCC, all at Mortgagee’s sole election.

TOGETHER WITH all the estate, right, title and interest of Mortgagor in and to:
(i) all judgments, insurance proceeds, awards of damages and settlements
resulting from condemnation proceedings or the taking of the Real Property, or
any part thereof, under the

 

3



--------------------------------------------------------------------------------

power of eminent domain or for any damage (whether caused by such taking or
otherwise) to the Real Property, or any part thereof, or to any rights
appurtenant thereto, and all proceeds of any sales or other dispositions of the
Real Property or any part thereof; and (except as otherwise provided herein)
Mortgagee is hereby authorized to collect and receive said awards and proceeds
and to give proper receipts and acquittances therefor, and to apply the same as
provided in the Deferral Agreement; (ii) all contract rights, accounts, general
intangibles, actions and rights in action relating to the Real Property,
including, without limitation, all rights to insurance proceeds and unearned
premiums arising from or relating to damage to the Real Property; (iii) all
accounts and payment intangibles arising out of the sales at the wellhead or
mine head of oil, gas or other minerals in which Mortgagee had an interest
before extraction thereof; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property.
The rights and interests described in this paragraph are hereinafter
collectively referred to as the “Intangibles”. Notwithstanding any of the
foregoing or anything to the contrary set forth elsewhere in this Mortgage, the
security interests in and to the Intangibles created hereby and pursuant to the
other Fund Documents in favor of Mortgagee (for its own benefit and for the
benefit of the Funds), shall be governed by the terms and conditions of the UCC
then in effect in the State.

As additional security for the Liabilities secured hereby, Mortgagor (i) does
hereby absolutely pledge and assign to Mortgagee, for its benefit and for the
benefit of the Funds, from and after the date hereof (including any period of
redemption), primarily and on a parity with the Real Property, and not
secondarily, all the rents, issues and profits of the Real Property and all
rents, issues, profits, revenues, royalties, bonuses, rights and benefits due,
payable or accruing (including any letters of credit, letter-of-credit rights
supporting obligations, or other credit support for any rents or leases and all
deposits of money as advance rent, for security or as earnest money or as down
payment for the purchase of all or any part of the Real Property) (collectively,
the “Rents”) under any and all present and future leases, subleases, contracts
or other agreements to which it is a party as a lessor and relative to its
ownership or occupancy of all or any portion of the Real Property (collectively,
the “Leases”), and (ii) except to the extent such a transfer or assignment is
not permitted by the terms thereof, does hereby transfer and assign to
Mortgagee, for its benefit and for the benefit of the Funds, all such Leases
(including all of Mortgagor’s rights under any contracts for the sale of any
portion of the Mortgaged Property and all of Mortgagor’s revenues and royalties
under any oil, gas and mineral leases relating to the Real Property or accruing
to it). Mortgagee hereby licenses to Mortgagor, until an Event of Default (as
defined in the Deferral Agreement) shall have occurred and be continuing, the
right to collect and use the Rents as they become due and payable under the
Leases, but not more than one month in advance thereof (unless otherwise
required by the terms of any such related agreement), provided that the
existence of such right shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Mortgagor, and any such
subsequent assignment shall be subject to the rights of Mortgagee under this
Mortgage. Mortgagor further agrees to execute and deliver such assignments of
Leases (including land sale contracts or other agreements) as Mortgagee or the
Funds may from time to time reasonably request (which contracts or other
agreements shall be in form and substance reasonably acceptable to Mortgagee and
the Funds). Upon the occurrence and during the continuance of an Event of
Default (1) Mortgagor agrees, upon receipt of written demand from Mortgagee, to
deliver to Mortgagee all of the Leases with such additional assignments thereof
as Mortgagee may request, and agrees that Mortgagee may assume (or cause a
receiver to be

 

4



--------------------------------------------------------------------------------

appointed to assume) the management of the Real Property and collect the Rents,
applying the same upon the Liabilities in the manner provided in the Deferral
Agreement, and (2) Mortgagor hereby authorizes and directs all tenants,
purchasers or other Persons occupying or otherwise acquiring any interest in any
part of the Real Property to pay the Rents due under the Leases to Mortgagee
upon request of Mortgagee. Upon the occurrence and during the continuance of an
Event of Default, Mortgagor hereby appoints Mortgagee as its true and lawful
attorney in fact to manage (or cause a receiver to be appointed to manage) said
property and collect the Rents, with full power to bring suit for collection of
the Rents and possession of the Real Property, giving and granting unto said
Mortgagee and unto its agents and attorneys full power and authority to do and
perform all and every act and thing whatsoever requisite and necessary to be
done in the protection of the security hereby conveyed; provided, however, that
(a) this power of attorney and assignment of rents shall not be construed as an
obligation upon said Mortgagee to make or cause to be made any repairs that may
be needful or necessary, and (b) Mortgagee agrees that unless such Event of
Default has occurred and is continuing as aforesaid, Mortgagee shall permit
Mortgagor to perform the aforementioned management responsibilities. Upon
Mortgagee’s receipt of the Rents, at Mortgagee’s option, it may use the proceeds
of the Rents to pay: (x) charges for collection thereof or hereunder, costs of
necessary repairs and other costs requisite and necessary during the continuance
of this power of attorney and assignment of rents; (y) general and special taxes
and insurance premiums and deductibles; and (z) any or all of the Liabilities
pursuant to the provisions of the Deferral Agreement. This power of attorney and
assignment of rents shall be irrevocable until this Mortgage shall have been
satisfied and released, and the releasing of this Mortgage shall act as a
revocation of this power of attorney and assignment of rents. During the
continuance of an Event of Default, Mortgagee shall have and hereby expressly
reserves the right and privilege (but assumes no obligation) to demand, collect,
sue for, receive and recover the Rents, or any part thereof, now existing or
hereafter made, and apply the same in accordance with the provisions of the
Deferral Agreement.

All of the property described above, and each item of property therein
described, not limited to but including the Land, the Premises, the Property
Rights, the Fixtures, the Real Property, the Intangibles, the Rents and the
Leases, and all profits and proceeds therefrom and all replacements thereof, are
herein collectively referred to as the “Mortgaged Property”.

Nothing herein contained shall be construed as constituting Mortgagee a
mortgagee-in-possession in the absence of the taking of actual possession of the
Mortgaged Property by Mortgagee. Nothing contained in this Mortgage shall be
construed as imposing on Mortgagee any of the obligations of the lessor under
any Lease of the Mortgaged Property in the absence of an explicit written
assumption thereof (on a case-by-case basis) by Mortgagee. In the exercise of
the powers herein granted Mortgagee, no liability shall be asserted or enforced
against Mortgagee, all such liability being hereby expressly waived and released
by Mortgagor (on behalf of itself and all Persons now or hereafter claiming by
or through Mortgagor).

TO HAVE AND TO HOLD the Mortgaged Property, properties, rights and privileges
hereby conveyed or assigned, or intended so to be, unto Mortgagee, its
beneficiaries (including the Funds), successors and permitted assigns, forever
for the uses and purposes herein set forth. Mortgagor (on behalf of itself and
all Persons now or hereafter claiming by, through or under Mortgagor) hereby
releases and waives all rights under and by virtue of the homestead exemption
laws, if any, of the State, and Mortgagor hereby covenants, represents and
warrants

 

5



--------------------------------------------------------------------------------

that, at the time of the ensealing and delivery of these presents, Mortgagor is
well seised of the Mortgaged Property in fee simple and with full legal and
equitable title to the Mortgaged Property, with full power and lawful authority
to assign, bargain, sell, pledge, grant, remise, release, alien, convey,
hypothecate, mortgage and warrant to Mortgagee and its successors and assigns
the Mortgaged Property as set forth herein, and that the title to the Mortgaged
Property is free and clear of all Liens and other encumbrances, except for the
Permitted Liens. Mortgagor shall forever warrant, defend and preserve such title
and the validity and priority of the lien of this Mortgage and shall forever
warrant and defend the same, subject to the Permitted Liens, to Mortgagee and
its successors and permitted assigns against the claims of all Persons claiming
by, through or under Mortgagor.

The following provisions shall also constitute an integral part of this
Mortgage:

1. Payment of Taxes on the Mortgage. Without limiting any of the provisions of
the Deferral Agreement, Mortgagor agrees that, if the United States or any
department, agency or bureau thereof or if the State or any of its subdivisions
having jurisdiction shall at any time require documentary stamps to be affixed
to this Mortgage or shall levy, assess, or charge any tax, assessment or
imposition upon this Mortgage or the credit or indebtedness secured hereby or
the interest of Mortgagee in the Mortgaged Property or upon Mortgagee by reason
of or as holder of any of the foregoing, including, without limitation, any tax,
interest or penalty arising in connection with the recordation of this Mortgage
or the imposition of documentary stamps or taxes, intangibles taxes or the like,
including those required to be paid because of future advances or financial
accommodations or an increase in the amount of the Liabilities secured hereby,
then, Mortgagor shall pay for such documentary stamps in the required amount and
deliver them to Mortgagee or pay (or reimburse Mortgagee for) such taxes,
assessments or impositions. Mortgagor agrees to provide to Mortgagee, within ten
(10) business days after any such taxes, assessments or impositions become due
and payable, and at any other times upon request from Mortgagee, copies of
official receipts showing payment of all such taxes, assessments and charges
which Mortgagor pays hereunder. Mortgagor agrees to indemnify Mortgagee against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Liabilities and regardless of whether this Mortgage shall have been released.

2. Leases Affecting the Real Property. Mortgagor agrees faithfully to perform
all of its obligations under all present and future Leases at any time assigned
to Mortgagee as additional security, and to refrain from any action or inaction
which would result in termination of any such Leases or in the material
diminution of the value thereof or of the Rents due thereunder. All future
Leases made after the effective date of this Mortgage shall include provisions
requiring the lessees thereunder, at Mortgagee’s option and without any further
documentation, to attorn to Mortgagee as lessor if for any reason Mortgagee
becomes lessor thereunder, and to pay rent to Mortgagee during the continuance
of an Event of Default, upon demand, and Mortgagee shall not be responsible
under such Lease for matters arising prior to Mortgagee becoming lessor
thereunder.

3. Use of the Real Property. Mortgagor agrees that it shall not permit the
public to use the Real Property in any manner that might tend, in Mortgagee’s
reasonable judgment, adversely to impair Mortgagor’s title to such property or
any portion thereof or to

 

6



--------------------------------------------------------------------------------

make possible any claim or claims of easement by prescription or of implied
dedication to public use other than the Permitted Liens. Mortgagor shall not use
or knowingly permit the use of any part of the Real Property for an illegal
purpose, including, without limitation, the violation of any Environmental Laws
(as hereinafter defined). Moreover, Mortgagor shall duly and punctually observe
and perform each and every material term, provision, condition, and covenant to
be observed or performed by Mortgagor pursuant to the terms of any agreement or
recorded instrument (including all instruments comprising the Permitted Liens)
affecting or pertaining to the Mortgaged Property, except where failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. The term “Environmental Laws” as used in this
Mortgage means any and all federal, state and local statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

4. Indemnification. Mortgagor acknowledges and agrees that any obligations and
liabilities of Mortgagor arising under this Mortgage shall be deemed to
constitute both (1) Obligations under the Deferral Agreement, and
(2) Liabilities under this Mortgage. Without limiting any indemnification that
Mortgagor, Obligors or Guarantors have granted in the Deferral Agreement, the
Guarantee, or any of the other Fund Documents, Mortgagor hereby agrees, without
duplication, to indemnify and hold harmless Mortgagee, all Funds, and any of
their respective Affiliates (for purposes of this Section 4, collectively, the
“Indemnitees” and each individually, an “Indemnitee”) from and against any and
all losses, claims, damages, penalties, liabilities and related expenses
(including attorneys’ fees, paralegals’ fees, other professionals’ fees, court
costs and disbursements) which may be imposed on, incurred or paid by or
asserted against either the Mortgaged Property or any of the Indemnitees by
reason or on account of or in connection with (i) the construction,
reconstruction or alteration of the Mortgaged Property, (ii) any gross
negligence or willful misconduct of any Obligor, Mortgagor, any Guarantor, any
lessee of the Mortgaged Property, or any of their respective agents,
contractors, subcontractors, servants, employees, licensees or invitees, or
(iii) to the fullest extent permissible in accordance with applicable laws, any
accident, injury, death or damage to any Person or property occurring in, on or
about the Mortgaged Property to the extent the same was not caused by the gross
negligence or willful misconduct of the Indemnitees; provided that such
indemnity shall not, as to any particular Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct,
violation of law or breach by such Indemnitee, or claims brought by any
Indemnitee against any one or more other Indemnitees; provided further that no
such gross negligence, willful misconduct, violation of law or breach by any one
or more of the Indemnitees shall be deemed to void, reduce, limit, impair or
otherwise affect the indemnification provided for hereunder respecting any
and/or all of the other Indemnitees which are not deemed by said court to be
responsible for such gross negligence, willful misconduct, violation of law or
breach, and all Indemnitees not held by said court to be responsible for same
shall be entitled to the full scope of the indemnification contemplated
hereunder as if such gross negligence, willful misconduct, violation of law or
breach by one or more of the Indemnitees which are deemed to be responsible by
said court for same did not exist.

 

7



--------------------------------------------------------------------------------

5. Insurance and Impositions.

(a) Mortgagor shall, at its sole expense, obtain for, deliver to and maintain
for the benefit of Mortgagee and all Funds, until the Liabilities are paid in
full: (1) all insurance policies as required pursuant to Section 6.05 of the
Deferral Agreement; and (2) flood insurance, if (i) the surveyor preparing the
survey of the Mortgaged Property (or a standard flood hazard determination
certificate issued by a flood hazard certification firm acceptable to Mortgagee
and the Funds) determines that all or any portion of the improved Real Property
is situated within a special hazard flood area, as designated by the applicable
Governmental Authority (as defined below), and (ii) such flood insurance is then
required by the National Flood Insurance Reform Act of 1994 et. seq. (as
amended, the “Flood Act”), or by other applicable laws, rules or regulations, or
by Mortgagee in accordance with Mortgagee’s standard policies and practices. If
any flood insurance is required to be obtained in accordance with the preceding
sentence, then Mortgagor shall, at its sole expense: (I) purchase flood
insurance covering the Mortgaged Property in such amounts as may be required or
otherwise specified by the Flood Act or by Mortgagee and the Funds (whichever
stipulated amount may be greater); and (II) take any and all other actions as
Mortgagee and the Funds may deem necessary or desirable to comply with the Flood
Act, other applicable laws and/or Mortgagee’s standard policies and practices.
In the event of any casualty loss affecting all or any part of the Mortgaged
Property, the net insurance proceeds from any insurance policies covering the
Mortgaged Property shall be collected, paid and applied as specified in the
Deferral Agreement, or if not so specified, such proceeds shall be paid over and
remitted to Mortgagor. The term “Governmental Authority” as used in this
Mortgage means the government of the United States or any other nation, or of
any political subdivision thereof, whether provincial, state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

(b) Mortgagor shall promptly cause to be paid all impositions of real estate
taxes, assessments and insurance premiums and deductibles that if not paid,
could result in a Material Adverse Effect (collectively, the “Impositions”) now
or hereafter levied or assessed or imposed against the Mortgaged Property or any
part thereof before the same shall become delinquent or in default, except
where: (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Mortgagor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. If requested by Mortgagee, Mortgagor shall furnish to
Mortgagee or its designee receipts for the payment of the Impositions.

6. Condemnation Awards. Mortgagor hereby assigns to Mortgagee, as additional
security, all awards of damage resulting from condemnation proceedings or the
taking of or injury to the Mortgaged Property for public use, and Mortgagor
agrees that the proceeds of all such awards shall be collected, paid and applied
as specified in the Deferral Agreement.

7. Event of Default and Remedies. The term “Event of Default” as used herein
shall have the meaning ascribed to such term pursuant to the Deferral Agreement.
Subject to the provisions of the Deferral Agreement, upon the occurrence and
during the continuance of an Event of Default, in addition to any rights and
remedies provided for in the Deferral

 

8



--------------------------------------------------------------------------------

Agreement, the Guarantee and/or any of the other Fund Documents, and to the
extent permitted by applicable law, the following provisions of this Section 7
shall apply, in each case at the direction of the Majority Funds:

(a) Mortgagee’s Power of Enforcement. It shall be lawful for Mortgagee to
(i) immediately sell the Mortgaged Property either in whole or in separate
parcels, as prescribed by the State law, under power of sale, which power is
hereby granted to Mortgagee to the full extent permitted by the State law, and
thereupon, to make and execute to any purchaser(s) thereof deeds of conveyance
pursuant to applicable law or (ii) immediately foreclose this Mortgage by
judicial action. The court in which any proceeding is pending for the purpose of
foreclosure or enforcement of this Mortgage, or any other court of competent
jurisdiction, may, at once or at any time thereafter, either before or after
sale, and to the extent permitted by law without notice, and without requiring
bond, and without regard to the solvency or insolvency of any Person liable for
payment of the Liabilities secured hereby, and without regard to the then value
of the Mortgaged Property or the occupancy thereof as a homestead, appoint a
receiver (the provisions for the appointment of a receiver and assignment of
rents being an express condition upon which the Payment Deferral is made) for
the benefit of Mortgagee and the Funds, with power to collect the Rents, due and
to become due, during such foreclosure or enforcement suit and the full
statutory period of redemption notwithstanding any redemption. The receiver, out
of the Rents when collected, may pay costs incurred in the management and
operation of the Mortgaged Property, prior and subordinate liens, if any, and
taxes, assessments, water and other utilities and insurance, then due or
thereafter accruing, and may make and pay for any necessary repairs to any and
all portion(s) of the Mortgaged Property, and may pay all or any part of the
Liabilities or other sums secured hereby or any deficiency decree entered in
such foreclosure or enforcement proceedings. Upon or at any time after the
filing of a suit to foreclose or enforce this Mortgage, the court in which such
suit is filed shall have full power to enter an order placing Mortgagee in
possession of the Mortgaged Property with the same power granted to a receiver
pursuant to this subparagraph and with all other rights and privileges of a
mortgagee-in-possession under applicable law.

(b) Mortgagee’s Right to Enter and Take Possession, Operate and Apply Income.
Mortgagee and the Funds shall, at their option, have the right, acting through
their agents or attorneys, either with or without process of law, forcibly or
otherwise, to enter upon and take possession of the Mortgaged Property, expel
and remove any Persons, goods, or chattels occupying or upon the same, to the
extent permitted under applicable laws, to collect or receive all the Rents, and
to manage and control the same, and to lease the same or any part thereof, from
time to time, and, after deducting all attorneys’ fees and expenses, and all
expenses incurred in the protection, care, maintenance, management and operation
of the Mortgaged Property, distribute and apply the remaining net income in
accordance with the terms of the Deferral Agreement or upon any deficiency
decree entered in any foreclosure proceedings.

(c) Rights Under the UCC. Mortgagee may exercise its rights of enforcement and
remedies available to it pursuant to the UCC.

(d) Rights in Connection with Bankruptcy. If the Mortgaged Property or any
portion thereof or any interest therein becomes property of any bankruptcy
estate or subject to any state or federal insolvency proceeding, or in the event
of the filing of any voluntary or

 

9



--------------------------------------------------------------------------------

involuntary petition under Title 11 of the United States Code, as amended from
time to time, and all rules and regulations promulgated thereunder (the
“Bankruptcy Code”) by or against Mortgagor, any Obligor, or any Guarantor, then
Mortgagee shall immediately become entitled, in addition to all other relief to
which Mortgagee may be entitled under this Mortgage, the other Fund Documents,
at law or in equity, to obtain (i) an order from any bankruptcy court or other
appropriate court granting immediate relief from the automatic stay pursuant to
§ 362 of the Bankruptcy Code (or similar successor provisions under the
Bankruptcy Code) so as to permit Mortgagee to pursue its rights and remedies
against Mortgagor as provided under this Mortgage, the other Fund Documents and
all other rights and remedies of Mortgagee at law and in equity under applicable
State laws, and (ii) an order from the bankruptcy court prohibiting Mortgagor’s
use of all “cash collateral” as defined under § 363 of the Bankruptcy Code (or
similar successor provisions under the Bankruptcy Code). Mortgagor shall not
assert, or request any other Person to assert, that the automatic stay under §
362 of the Bankruptcy Code (or similar successor provisions under the Bankruptcy
Code) operate or be interpreted to stay, interdict, condition, reduce or inhibit
the ability of Mortgagee to enforce any rights it has by virtue of this
Mortgage, or any other rights that Mortgagee has, whether now or hereafter
acquired, against any obligor or guarantor of the Liabilities (including,
without limitation, any Guarantor). Mortgagor shall not seek a supplemental stay
or any other relief, whether injunctive or otherwise, pursuant to § 105 of the
Bankruptcy Code (or similar successor provisions under the Bankruptcy Code) or
any other provision therein to stay, interdict, condition, reduce or inhibit the
ability of Mortgagee to enforce any rights it has by virtue of this Mortgage
against any obligor or guarantor of the Liabilities (including, without
limitation, any Guarantor). Any bankruptcy petition or other action taken by
Mortgagor to stay, condition, or inhibit Mortgagee from exercising its remedies
are hereby admitted by Mortgagor to be in bad faith and Mortgagor further admits
that Mortgagee would have just cause for relief from the automatic stay in order
to take such actions authorized under State law. Mortgagor covenants to give
prompt written notice to Mortgagee of the insolvency or bankruptcy filing
(whether voluntary or involuntary) of Mortgagor, or the death, insolvency or
bankruptcy filing (whether voluntary or involuntary) of any Obligor, or any
Guarantor.

8. Application of the Rents or Proceeds from Foreclosure or Sale. In any
foreclosure of this Mortgage by judicial action, or any sale of all or any
portion(s) of the Mortgaged Property by advertisement, in addition to any of the
terms and provisions of the Deferral Agreement and this Mortgage, there shall be
allowed (and included in the decree for sale in the event of a foreclosure by
judicial action) to be paid out of the Rents or the proceeds of such foreclosure
proceeding and/or sale:

(a) Liabilities. All of the Liabilities which then remain unpaid;

(b) Other Advances. All other items advanced or paid by Mortgagee pursuant to
this Mortgage; and

(c) Costs, Fees and Other Expenses. All court costs, attorneys’ fees,
paralegals’ fees, and other professionals’ fees and expenses, appraiser’s fees,
advertising costs, filing fees and transfer taxes, notice expenses, expenditures
for documentary and expert evidence, stenographer’s charges, publication costs,
other court costs, and costs (which may be estimated as to items to be expended
after entry of the decree) of procuring all abstracts of title,

 

10



--------------------------------------------------------------------------------

title searches and examinations, title guarantees, title insurance policies,
Torrens certificates and similar data with respect to title which Mortgagee in
the exercise of its judgment may deem necessary. All such expenses shall become
additional Liabilities secured hereby when paid or incurred by Mortgagee in
connection with any proceedings, including, but not limited to, probate and
bankruptcy proceedings or a deed in lieu of foreclosure, to which Mortgagee
shall be a party, either as plaintiff, claimant or defendant, by reason of this
Mortgage or any indebtedness hereby secured or in connection with the
preparations for the commencement of any suit for the foreclosure, whether or
not actually commenced, or sale by advertisement. The proceeds of any sale
(whether through a foreclosure proceeding or Mortgagee’s exercise of the power
of sale) shall be distributed and applied in accordance with the terms of
Section 2.04 of the Deferral Agreement.

9. Right to Perform Mortgagor’s Covenants; Cumulative Remedies; Delay or
Omission Not a Waiver.

(a) If Mortgagor has failed to keep or perform any covenant whatsoever contained
in this Mortgage, Mortgagee may (but shall not be obligated to) perform or
attempt to perform said covenant; and any payment made or expense incurred by or
on behalf of Mortgagee in the performance or attempted performance of any such
covenant, together with any sum expended by or on behalf of Mortgagee that is
chargeable to Mortgagor or subject to reimbursement by Mortgagor under the Fund
Documents, shall be and become a part of the Liabilities, and Mortgagor promises
to pay to Mortgagee, within ten (10) business days after Mortgagee’s written
demand therefor (whether such demand occurs prior to, simultaneously with, or
subsequent to such time that Obligors may be obligated to repay the Obligations
secured hereby pursuant to the other Fund Documents) and Mortgagor’s receipt of
reasonably detailed evidence of such payments, all sums so incurred, paid or
expended by or on behalf of Mortgagee, with interest from the date paid,
incurred or expended by or on behalf of Mortgagee, at the applicable interest
rate then specified by the Fund Documents.

(b) Each remedy or right of Mortgagee shall not be exclusive of but shall be in
addition to every other remedy or right now or hereafter existing pursuant to
this Mortgage, the Deferral Agreement, the other Fund Documents, at law or in
equity. No delay in the exercise or omission to exercise any remedy or right
accruing on the occurrence or existence of any Event of Default shall impair any
such remedy or right or be construed to be a waiver of any such Event of Default
or acquiescence therein, or rights with respect to any other Event of Default,
nor shall it affect any subsequent Event of Default of the same or different
nature. Every such remedy or right may be exercised concurrently or
independently and when and as often as may be deemed expedient by Mortgagee. If
Mortgagee shall have proceeded to invoke any right, remedy, or recourse
permitted under the Fund Documents, at law or in equity, and shall thereafter
elect to discontinue or abandon the same for any reason, Mortgagee shall have
the unqualified right so to do and, in such event, Mortgagor and Mortgagee shall
be restored to their former positions with respect to the Liabilities, the Fund
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.

10. Mortgagee’s Remedies Against Multiple Parcels. Without limitation of the
terms and conditions set forth in Section 26 below, if more than one property,
lot, parcel or Lease

 

11



--------------------------------------------------------------------------------

is covered by this Mortgage, and if this Mortgage is foreclosed upon, or
judgment is entered upon any Liabilities secured hereby, or if Mortgagee
exercises its power of sale, execution may be made upon, or Mortgagee may
exercise its power of sale against, any one or more of the properties, lots,
parcels or Leases and not upon the others, or upon all of such properties or
parcels, either together or separately, and at different times or at the same
time, and execution sales or sales by advertisement may likewise be conducted
separately or concurrently, in each case at Mortgagee’s election.

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage, deed of trust or deeds to secure debt securing the Liabilities, the
Liabilities then due Mortgagee shall not be merged into any decree of
foreclosure entered by the court, and Mortgagee may concurrently or subsequently
seek to foreclose one or more mortgages, deeds of trust, or deeds to secure debt
which also secure said Liabilities.

12. Notices. All notices required or permitted to be given under this Mortgage
shall be sent (and deemed received) in the manner and to the addresses set forth
in Section 11.15 of the Deferral Agreement, and to Mortgagor at the address set
forth above. Any such notice delivered to Mortgagor shall be deemed, for all
intents and purposes of the Fund Documents, to have also been delivered to
Obligors and any Guarantor, and any such notice delivered to any Obligor
pursuant to the Deferral Agreement shall be deemed, for all intents and purposes
of the Fund Documents, to have also been delivered to Mortgagor and any
Guarantor.

13. Extension of Payments. Mortgagor agrees that, without affecting the
liability of any Person for payment of the Liabilities secured hereby or
affecting the lien of this Mortgage upon the Mortgaged Property or any part
thereof (other than Persons or property explicitly released as a result of the
exercise by Mortgagee of its rights and privileges hereunder), Mortgagee may at
any time and from time to time, on request of Mortgagor, any Obligor or any
Guarantor, without notice to any Person liable for payment of any Liabilities
secured hereby, but otherwise subject to the provisions of the Deferral
Agreement, extend the time, or agree to alter or amend the terms of payment of
such Liabilities. Mortgagor further agrees that any part of the security herein
described may be released by Mortgagee at its election (subject to the terms of
the Deferral Agreement) with or without consideration without affecting the
remainder of the Liabilities or the remainder of the security.

14. Governing Law. Except where the law of the State is expressly referenced in
this Mortgage (including in Sections 19 and 27 hereof), this Mortgage and all
obligations secured hereby are governed by and to be construed in accordance
with the internal laws, but otherwise without regard to the conflict of laws
provisions, of the State of New York. The parties stipulate and agree that the
State of New York has a substantial relationship to the underlying transactions
related to this Mortgage and the parties involved. Notwithstanding the
foregoing, the parties stipulate and agree that State law governs issues of lien
creation and priority and the procedures for enforcing, in the State,
provisional remedies directly related to the real property encumbered hereby,
including, without limitation, appointment of a receiver. Wherever possible,
each provision of this Mortgage shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Mortgage
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage.

 

12



--------------------------------------------------------------------------------

15. Satisfaction of Mortgage. Upon the full, indefeasible payment of all the
Liabilities (other than contingent indemnity obligations), at the time and in
the manner provided in the Deferral Agreement or other Fund Document, or upon
satisfaction of the conditions set forth in the Deferral Agreement for release
of the Mortgaged Property from this Mortgage under Article 9 thereof, the
conveyance or lien created by this Mortgage shall terminate and, upon demand
therefor following such payment or satisfaction of the conditions set forth in
the Deferral Agreement for release of the Mortgaged Property, as the case may
be, a satisfaction of mortgage or reconveyance of the Mortgaged Property shall
promptly be provided by Mortgagee to Mortgagor.

16. Successors and Assigns Included in Parties. This Mortgage shall be binding
upon Mortgagor and upon the successors, assigns and vendees of Mortgagor and the
assigns, vendees and other transferees of the Mortgaged Property and shall inure
to the benefit of Mortgagee’s successors and permitted assigns (for their own
benefit and for the benefit of the Funds and their respective successors and
permitted assigns); all references herein to Mortgagor and to Mortgagee shall be
deemed to include their respective successors and assigns or permitted assigns,
as the case may be. Mortgagor’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for Mortgagor.
Wherever used, the singular number shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders.

17. Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws;
Waiver of Right to Trial by Jury.

(a) MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE, ANY OTHER FUND DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). MORTGAGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS MORTGAGE BY, AMONG OTHER THINGS, THE CORRESPONDING RECIPROCAL WAIVER BY
MORTGAGEE OF ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY PURSUANT TO THE
CERTIFICATIONS SET FORTH IN SECTION 11.14 OF THE DEFERRAL AGREEMENT.

(b) MORTGAGOR AGREES, TO THE FULL EXTENT PERMITTED BY LAW, THAT AT ALL TIMES
FOLLOWING AN EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, NEITHER
MORTGAGOR NOR ANYONE CLAIMING THROUGH OR UNDER IT SHALL OR WILL SET UP, CLAIM OR
SEEK TO TAKE ADVANTAGE OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION,

 

13



--------------------------------------------------------------------------------

EXEMPTION OR REDEMPTION LAWS NOW OR HEREAFTER IN FORCE, IN ORDER TO PREVENT OR
HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE OR THE ABSOLUTE SALE OF
THE MORTGAGED PROPERTY OR THE FINAL AND ABSOLUTE PUTTING INTO POSSESSION
THEREOF, IMMEDIATELY AFTER SUCH SALE, OF THE PURCHASER THEREAT; AND MORTGAGOR,
FOR ITSELF AND ALL WHO MAY AT ANY TIME CLAIM THROUGH OR UNDER IT, HEREBY WAIVES,
TO THE FULLEST EXTENT THAT IT MAY LAWFULLY SO DO, THE BENEFIT OF ALL SUCH LAWS
AND ANY AND ALL RIGHT TO HAVE THE ASSETS COMPRISING THE MORTGAGED PROPERTY
MARSHALED UPON ANY FORECLOSURE OF THE LIEN HEREOF AND AGREES THAT MORTGAGEE OR
ANY COURT HAVING JURISDICTION TO FORECLOSE SUCH LIEN MAY SELL THE MORTGAGED
PROPERTY IN PART OR AS AN ENTIRETY. TO THE FULL EXTENT PERMITTED BY LAW,
MORTGAGOR HEREBY WAIVES ANY AND ALL STATUTORY OR OTHER RIGHTS OF REDEMPTION FROM
SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE, ON ITS OWN
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE
TO THE MORTGAGED PROPERTY SUBSEQUENT TO THE DATE HEREOF.

18. Interpretation with Other Documents; Mortgagee’s Sole Discretion. The terms
and provisions of this Mortgage shall be construed to the extent possible
consistently with those of the Deferral Agreement as being in addition to and
supplementing the provisions of the Deferral Agreement and the other Fund
Documents; however, notwithstanding anything in this Mortgage to the contrary,
in the event of a conflict or inconsistency between this Mortgage and the
Deferral Agreement, the provisions of the Deferral Agreement shall govern and
control, except to the extent that the terms and conditions in question are
provided for more stringently within this Mortgage than as are set forth in the
Deferral Agreement (such as, by means of example and without limitation, the
flood insurance and related requirements and obligations that are set forth in
Section 5 hereof), it being the intention of Mortgagor and Mortgagee, for all
intents and purposes of the Fund Documents, that the most stringent terms and
conditions prospectively at issue shall govern and control. Whenever pursuant to
this Mortgage or the other Fund Documents Mortgagee or the Funds exercise any
right given to them to elect, consent, approve or disapprove, or any arrangement
or term is to be satisfactory to Mortgagee and the Funds or determined in the
judgment of Mortgagee and the Funds, the decision of Mortgagee or the Funds to
elect, consent, approve or disapprove, or to decide that arrangements or terms
are satisfactory or not satisfactory, shall be in the sole good faith discretion
of Mortgagee or the Funds and shall be final and conclusive, except as may be
otherwise expressly and specifically provided elsewhere herein or in the
Deferral Agreement.

19. Security. This Mortgage shall secure not only presently existing obligations
under the Deferral Agreement and the other Fund Documents (including, without
limitation, the Guarantee), but also future financial accommodations that
constitute Obligations under the Deferral Agreement (whether such accommodations
are obligatory or are to be made at the option of Mortgagee, or otherwise), to
the same extent and with the same priority as if such future accommodations were
made on the date of the execution of this Mortgage, and without regard as to
whether or not there is any indebtedness outstanding at the effective date of
this Mortgage or at the date any such accommodation is made. [IF IN A MORTGAGE
TAX STATE OR A STATE WHERE IT IS CUSTOMARY TO INSERT A MULTIPLE OF

 

14



--------------------------------------------------------------------------------

THE INDEBTEDNESS AS THE MAXIMUM PRINCIPAL INDEBTEDNESS: Subject to the
limitations upon the maximum amount secured hereby, this Mortgage secures all
present and future Obligations under the Deferral Agreement, and all other sums
from time to time owing to the Funds by Obligors and/or Mortgagor under the Fund
Documents. Notwithstanding anything contained in this Mortgage to the contrary,
the maximum principal amount which may be secured hereby at any one time is
[                    ] Dollars ($[            ]), plus interest thereon, and any
disbursements made by Mortgagee for the payment of taxes, special assessments,
or insurance on the Mortgaged Property, with interest on such disbursements;
provided, however, that the foregoing limitation shall apply only to the maximum
amount of the lien created by this Mortgage, and it shall not in any manner
limit, affect or impair any grant of a security interest or other right in favor
of Mortgagee or the Funds under the provisions of the Deferral Agreement or
under any of the other Fund Documents at any time executed by Obligors or
Mortgagor or any Guarantor.] [OR] [This Mortgage secures all present and future
Obligations under the Deferral Agreement, and all other sums from time to time
owing to the Funds by Obligors and/or Mortgagor under the Fund Documents.] To
the fullest extent permitted by applicable law, the lien of this Mortgage, as to
all such sums so owed, shall have priority over all subsequent liens and
encumbrances, including statutory liens (excepting solely taxes and assessments
levied on the Mortgaged Property secured by this Mortgage).

20. Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained in this Mortgage shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein or in the Deferral
Agreement shall not be in any way affected, prejudiced or disturbed thereby. In
the event that the application of any of the covenants, agreements, terms or
provisions of this Mortgage is held to be invalid, illegal or unenforceable,
those covenants, agreements, terms and provisions shall not be in any way
affected, prejudiced or disturbed when otherwise applied.

21. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by Obligors and/or Mortgagor and Mortgagee
relating to this Mortgage shall be superior to the rights of the holder of any
intervening lien or encumbrance.

22. Time of the Essence. Mortgagor shall pay the Liabilities at the time and in
the manner provided in the Deferral Agreement, this Mortgage and the other Fund
Documents. Mortgagor will duly and punctually perform all of the covenants,
conditions and agreements contained in the Deferral Agreement, this Mortgage and
the other Fund Documents, all of which covenants, conditions and agreements are
hereby made a part of this Mortgage to the same extent and with the same force
as if fully set forth herein. Time is of the essence with respect to the
provisions of this Mortgage.

23. Headings For Convenience Only; No Strict Construction. The headings and
captions of various sections of this Mortgage are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions

 

15



--------------------------------------------------------------------------------

hereof. Mortgagor and Mortgagee, with the assistance of their respective legal
counsel, have participated jointly in the negotiation and drafting of this
Mortgage. In the event an ambiguity or question of intent or interpretation
arises, this Mortgage shall be construed as if drafted jointly by Mortgagor and
Mortgagee and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Mortgage.

24. Transfer or Encumbrance of the Mortgaged Property.

(a) Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the Payment Deferral, and
that Mortgagee will continue to rely on Mortgagor’s ownership of the Mortgaged
Property as a means of maintaining the value of the Mortgaged Property as
security for repayment of the Liabilities. Except as expressly permitted
pursuant to Subsection 24(c) below (if and as applicable), Mortgagor shall not
cause or suffer to occur or exist, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, any sale, transfer, mortgage,
pledge, lien or encumbrance (other than Permitted Liens) (collectively,
“Transfers”) of all or any part of the Mortgaged Property or any interest
therein.

(b) Mortgagee’s written consent to any Transfer of the Mortgaged Property or any
interest in Mortgagor shall not be deemed to be a waiver of Mortgagee’s right to
require such consent to any future occurrence of same. Any attempted or
purported Transfer of the Mortgaged Property or of any direct or indirect
interest in Mortgagor, if made in contravention of this Section 24, shall be
null and void ab initio and of no force and effect.

(c) Notwithstanding the foregoing or anything set forth in this Section 24 to
the contrary, Mortgagor may (i) consummate any Asset Sale, which may include the
Transfer of the Mortgaged Property (or any portion thereof) or any interest in
Mortgagor, to the extent permitted under, and subject to the applicable terms,
conditions and limitations of, Section 7.01 of the Deferral Agreement, and
(ii) merge into or amalgamate or consolidate with any other Person, or permit
any other Person to merge into or amalgamate or consolidate with it, so long as
the surviving entity assumes or remains liable for the Liabilities to the same
extent Mortgagor was liable for the Liabilities immediately prior to such
merger, amalgamation or consolidation.

25. Mortgagor’s Covenants, Representations and Warranties; Survival of
Obligations, Covenants, Representations and Warranties; Covenants Running with
the Land.

(a) Mortgagor hereby covenants, represents and warrants that:

(i) Mortgagor is duly authorized to make and enter into this Mortgage and to
carry out the transactions contemplated herein;

(ii) The execution, delivery and performance of this Mortgage by Mortgagor
(A) are within its corporate or equivalent power and authority and (B) have been
duly authorized by all necessary corporate or equivalent action; this Mortgage
has been duly executed and delivered by Mortgagor and constitutes a legal, valid
and binding obligation of Mortgagor, enforceable against Mortgagor in accordance
with its terms, subject, however, to bankruptcy and other law, decisional or
statutory, of general

 

16



--------------------------------------------------------------------------------

application affecting the enforcement of creditors’ rights, and to the fact that
the availability of the remedy of specific performance or of injunctive relief
in equity is subject to the discretion of the court before which any proceeding
therefor may be brought;

(iii) To the knowledge of Mortgagor, Mortgagor is not now in default (beyond any
applicable cure period) under any material instruments or obligations relating
to the Mortgaged Property and Mortgagor has not received any written notice from
any Person asserting any claim of default against Mortgagor relating to the
Mortgaged Property;

(iv) To the knowledge of Mortgagor, the execution and performance of this
Mortgage and the consummation of the transactions hereby contemplated will not
result in any breach of, or constitute a default under, the Senior Credit
Facility (as defined in the Deferral Agreement);

(v) There are no actions, investigations, suits or proceedings (including,
without limitation, any condemnation or bankruptcy proceedings) pending or, to
the knowledge of Mortgagor, overtly threatened in writing against or affecting
Mortgagor or the Mortgaged Property, or which, if adversely determined against
Mortgagor or the Mortgaged Property, may be reasonably expected to adversely
affect the validity or enforceability of this Mortgage, at law or in equity, or
before or by any Governmental Authority; Mortgagor is not in violation (beyond
any applicable cure period) with respect to any writ, injunction, decree or
demand of any court or any Governmental Authority affecting the Mortgaged
Property;

(vi) To the knowledge of Mortgagor and except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings and, to the
extent applicable, Mortgagor or such Obligor shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP, the Mortgaged
Property presently complies with, and will continue to comply with, all
applicable restrictive covenants and applicable zoning and subdivision
ordinances, building codes and other applicable laws, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; and

(vii) To the knowledge of Mortgagor, Mortgagor owns, is licensed, or otherwise
has the right to use or is in possession of all licenses, permits and required
approvals or authorizations from all necessary Governmental Authorities,
patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are necessary for its operations on the
Mortgaged Property, without conflict with the rights of any other Person with
respect thereto, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

17



--------------------------------------------------------------------------------

(b) Each and all of the covenants, obligations, representations and warranties
of Mortgagor shall survive the execution and delivery of the Fund Documents and
the transfer or assignment of this Mortgage (including, without limitation, any
Transfer and/or any transfer or assignment by Mortgagee of any of its rights,
title and interest in and to the Mortgaged Property or any part thereof to any
Person, whether or not affiliated with Mortgagee).

(c) All covenants, conditions, warranties, representations and other obligations
contained in this Mortgage and the other Fund Documents are intended by
Mortgagor and Mortgagee to be, and shall be construed as, covenants running with
the Mortgaged Property until the lien of this Mortgage has been fully released
by Mortgagee, pursuant to the terms hereof.

26. Contemporaneous Security Instruments. THIS MORTGAGE IS MADE IN ADDITION TO
OTHER SECURITY INSTRUMENTS GIVEN BY MORTGAGOR, OBLIGORS AND THEIR AFFILIATES TO
SECURE THE OBLIGATIONS (collectively, the “Other Security Instruments”), WHICH
OTHER SECURITY INSTRUMENTS COVER PROPERTIES LOCATED IN VARIOUS STATES AND
COMMONWEALTHS OF THE UNITED STATES OF AMERICA AND OTHER COUNTRIES. The Other
Security Instruments further secure the obligations of Obligors, Mortgagor and
any Guarantor under the Fund Documents. Upon the occurrence and during the
continuance of an Event of Default, and subject to the terms of each applicable
agreement or instrument, Mortgagee may proceed under this Mortgage and/or any
one or more of the Other Security Instruments against any of the other property
secured thereby and/or the Mortgaged Property, in one or more parcels and in
such manner and order as Mortgagee shall elect. MORTGAGOR HEREBY IRREVOCABLY
WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW, AND WHETHER NOW OR
HEREAFTER IN FORCE, ANY RIGHT TO HAVE THE MORTGAGED PROPERTY AND/OR ANY SUCH
OTHER PROPERTY SECURED BY THE OTHER SECURITY INSTRUMENTS, MARSHALLED UPON ANY
FORECLOSURE OF THIS MORTGAGE OR ANY OF THE OTHER SECURITY INSTRUMENTS. For the
avoidance of doubt, Mortgagee shall not be responsible for the perfection of
this Mortgage and the lien and security interest intended to be created hereby
nor the filing, form, content or renewal of this Mortgage, any Other Security
Instruments, or any other instruments in addition or supplemental thereto.

27. State Specific Provisions. The terms and provisions set forth below in this
Section 27 shall be construed, to the greatest extent possible, consistently
with those set forth elsewhere in this Mortgage as being in addition to and
supplementing such other terms and provisions set forth elsewhere in this
Mortgage; however, notwithstanding anything to the contrary set forth elsewhere
in this Mortgage, in the event of any conflict or inconsistency between the
terms and provisions of this Section 27 and the terms and provisions set forth
elsewhere in this Mortgage, the following terms and provisions of this
Section 27 shall govern and control:

[State-Specific Provisions To Come On State-By-State Basis]

28. JPMorgan Mortgage. The lien created by this Mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage,

 

18



--------------------------------------------------------------------------------

deed of trust or similar instrument now or hereafter granted to JPMorgan Chase
Bank, N.A., as Collateral Agent or as Administrative Agent (as applicable), and
its successors and assigns, in such property, in accordance with the provisions
of the Intercreditor Agreement dated as of [                 ], 2009 among
JPMorgan Chase Bank, N.A., as Administrative Agent, Wilmington Trust Company, as
Agent, YRC Worldwide Inc. and the other parties referred to therein, as amended
from time to time.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage is executed as of the day and year first above
written by the Person (or Persons) identified below on behalf of Mortgagor.

MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT MORTGAGOR HAS RECEIVED, WITHOUT
CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

MORTGAGOR: [                                       
                                              ],
a [                                      
                                             ] By  

 

Name  

 

Its  

 

 

Attest:  

 

Its  

 



--------------------------------------------------------------------------------

STATE OF    )       )    SS. COUNTY OF    )   

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that                                  and
                                 whose names as                                 
and                                  of
                                                                 , a
                                , are signed to the foregoing instrument, and
who are known to me, acknowledged before me on this day that, being informed of
the contents of the instrument, they, as such officers and with full authority,
executed the same voluntarily for and as the act of said corporation.

Given under my hand and Official seal this          day of             , 2009.

 

 

Notary Public (Seal) My Commission Expires:                     

 

Notary Public in and for the State of                     

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

(See attached)

The attached legal description relates to the following:

 

ADDRESS OF PREMISES: [                                                     
                    ,                     ]

[PIN – TBD if necessary]

Based on information and records provided by Mortgagor, the street address above
relates to the attached legal description; however, in the event of a conflict
between the street address and the legal description, the legal description
shall control.



--------------------------------------------------------------------------------

Exhibit C

Form of Promissory Note

[FORM OF]

NOTE

 

$[             ]1    New York, New York    [                    ], 20[     ]

For value received, each of the undersigned, YRC Inc., a Delaware corporation
(“YRC”), USF Holland Inc., a Michigan corporation (“Holland”) and New Penn Motor
Express, Inc., a Pennsylvania corporation (“New Penn”), USF Reddaway Inc., an
Oregon corporation (“Reddaway”; together with YRC, Holland and Reddaway each, a
“Primary Obligor” and collectively, the “Primary Obligors”), hereby jointly and
severally promises to pay to [                                ] (the “Fund”) in
immediately available funds in US dollars, $[            ] or such lesser amount
constituting the aggregate unpaid principal amount of all the Deferred Pension
Payments deferred by the Fund pursuant to the Contribution Deferral Agreement,
dated as of June     , 2009 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Contribution Deferral Agreement”),
among the Primary Obligors, Wilmington Trust Company, as agent, the Fund and the
other funds party thereto from time to time, and to pay interest from the date
hereof on the principal amount thereof from time to time outstanding (which
unpaid principal amount includes: (i) all of the Deferred Pension Payments owing
to the Fund plus for all of the Deferred Pension Payments owing to the Fund, all
interest accruing and unpaid on such Deferred Pension Payments from the
applicable Effective Date for each Deferred Pension Payment [through the date
hereof]), in like funds, at said office, at
[                                        ] per annum. Payments with respect to
the Deferred Pension Payments shall be payable as follows: (i) one payment equal
to the Funds pro rata portion of $3,571,405 on or before June 30, 20092; and
thereafter (ii) thirty-six equal monthly installments payable on the 15th day of
each calendar month commencing January 15, 2010 (or, such later date as may be
mutually agreed by the applicable Primary Obligors and the Fund with prior
notice to the Agent). Payments with respect to interest accruing on such
Deferred Pension Payments shall be payable in arrears on the fifteenth day of
each calendar month commencing on July 15, 2009 and upon termination of the
Contribution Deferral Agreement; provided, that all interest accruing from each
applicable Effective Date through the [date hereof] with respect to such
Deferred Pension Payments shall be capitalized, compounded and added to the
applicable Deferred Pension Payment, in each case as described on Schedules
1.01(a), (c), (d), (f) and (h) of the Contribution Deferral Agreement. Interest
payable hereunder shall be computed on the basis of a 365 day or 366 day year,
as the case may be. Terms used but not defined herein shall have the meanings
assigned to them in the Contribution Deferral Agreement.

 

1

The original principal amount appearing on this Note should include (i) all of
the Deferred Pension Payments owing to the Fund plus for all of the Deferred
Pension Payments owing to the Fund, all interest accruing on such Deferred
Payments from the applicable Effective Date for each Deferred Pension Payment
[through the date hereof].

2

Such payment shall only be applicable to Funds which execute a Joinder prior to
such payment.



--------------------------------------------------------------------------------

Each of the Primary Obligors jointly and severally promises to pay interest, on
demand, on any overdue principal and, to the extent permitted by law, on overdue
interest from the due dates at a rate or rates provided in the Contribution
Deferral Agreement.

Pursuant to the terms of the Contribution Deferral Agreement, to the extent
permitted by applicable law, each Primary Obligor hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

All deferred pension contribution payments evidenced by this Note and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedules
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Primary Obligors under this Note.

This Note is one of the Notes referred to in the Contribution Deferral Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Contribution Deferral
Agreement, all upon the terms and conditions therein specified. This Note is
entitled to the benefit of the Contribution Deferral Agreement and is guaranteed
and, subject to terms and conditions of the Intercreditor Agreement, secured as
provided therein and in the other Fund Documents referred to in the Contribution
Deferral Agreement. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

This Note may be executed simultaneously in counterparts, any one of which need
not contain the signatures of more than one Primary Obligor, but all such
counterparts taken together shall constitute one and the same Note.

[This space intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Primary Obligor has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

YRC INC., a Delaware corporation By:  

 

Name:   Title:   USF HOLLAND INC., a Michigan corporation By:  

 

Name:   Title:   NEW PENN MOTOR EXPRESS, INC., a Pennsylvania corporation By:  

 

Name:   Title:   USF REDDAWAY INC., an Oregon corporation By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

Schedule A to Note

Principal

 

Date

  

Unpaid Principal Amount of this Note

  

Amount of Principal of this Note Repaid

                                   

 



--------------------------------------------------------------------------------

Exhibit D

Form of Guarantee



--------------------------------------------------------------------------------

NON-RECOURSE GUARANTY AGREEMENT

THIS NON-RECOURSE GUARANTY AGREEMENT (this “Non- Recourse Guaranty”), dated as
of July 15, 2009, is entered into by and among: (i) USF GLEN MOORE INC. (“Glen
Moore”), a Pennsylvania corporation; (ii) YRC LOGISTICS SERVICES, INC., an
Illinois corporation (“Logistics”); (iii) each other Affiliate of a Primary
Obligor (as defined below) that becomes party hereto from time to time pursuant
to a joinder agreement attached hereto as Exhibit A (together with Glen Moore
and Logistics, each a “Guarantor” and collectively the “Guarantors”); and
(iv) Wilmington Trust Company, as agent for the Funds (as defined below)
(together with its permitted successors and assigns, in such capacity, the
“Agent”) for the benefit of the Funds. Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Contribution
Deferral Agreement.

RECITALS

WHEREAS, pursuant to the Contribution Deferral Agreement dated as of June 17,
2009 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Contribution Deferral Agreement”) among YRC INC., a
Delaware corporation (“YRC”), USF HOLLAND, INC., a Michigan corporation
(“Holland”), NEW PENN MOTOR EXPRESS INC., a Pennsylvania corporation (“New
Penn”), USF REDDAWAY INC., an Oregon corporation (“Reddaway”; together with YRC,
Holland and Reddaway, the “Primary Obligors”), the TRUSTEES for the CENTRAL
STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND (the “CS Pension Fund”), each
other pension fund which has or will execute a joinder substantially in the form
of Exhibit A attached to the Contribution Deferral Agreement (each of the CS
Pension Fund and such other pension funds, a “Fund”, and collectively, the
“Funds”) and the Agent, the Funds have agreed to defer the receipt of payment of
the Deferred Pension Payments upon the terms and subject to the conditions set
forth therein;

WHEREAS, each Guarantor has agreed to guaranty the Obligations (as defined in
the Contribution Deferral Agreement) of the Primary Obligors; and

WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the deferral of the Deferred Pension Payments under the Contribution
Deferral Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Funds to
defer the receipt of payment of the Deferred Pension Payments, each Guarantor
hereby agrees with the Funds as follows:

ARTICLE I

Section 1.1 Defined Terms.

(a) “Guaranteed Obligations” means the due and punctual payment of (a) all
Deferred Pension Payments and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Deferred Pension Payments when and as due, whether at



--------------------------------------------------------------------------------

maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) all Obligations of the Primary Obligors under the Fund Documents
and (c) all other reasonable out-of-pocket fees, costs, expenses (including,
without limitation, the fees and expenses of the Agent, Agent’s sub-agents and
counsel) and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Fund and the Agent
under this Non-Recourse Guaranty, the Contribution Deferral Agreement, and the
other Fund Documents.

ARTICLE II

Section 2.1 Non-Recourse Guaranty.

(a) Subject to the limitation set forth in Section 2.1(f), each Guarantor hereby
agrees that such Guarantor is jointly and severally liable for, and hereby
absolutely, irrevocably and unconditionally guarantees to the Agent, the Funds
and their respective permitted successors and assigns, the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) of, all
Guaranteed Obligations owed or hereafter owing to the Agent or the Funds by each
of the Primary Obligors and each other Guarantor. Subject to the limitation set
forth in Section 2.1(f), each Guarantor agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and not of collection, that,
subject to Section 2.2 its obligations under this Section 2.1 shall not be
discharged until payment in cash, in full, of the Guaranteed Obligations (other
than contingent obligations not due and owing) has occurred and this
Non-Recourse Guaranty has been terminated, and that its obligations under this
Section 2.1 shall be absolute and unconditional, irrespective of, and unaffected
by,

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Non-Recourse Guaranty, the Contribution
Deferral Agreement, any other Fund Document or any other agreement, document or
instrument to which an Obligor is or may become a party;

(ii) the absence of any action to enforce this Non-Recourse Guaranty (including
this Section 2.1), the Contribution Deferral Agreement or any other Fund
Document or the waiver or consent by the Funds and/or the Agent with respect to
any of the provisions thereof;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Guaranteed Obligations or any action, or the
absence of any action, by the Funds and/or the Agent in respect thereof
(including the release of any such security);

(iv) the insolvency of any Obligor; or

(v) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment or
performance).

 

2



--------------------------------------------------------------------------------

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations guaranteed
hereunder.

(b) To the extent permitted by applicable law, each Guarantor expressly waives
all rights it may have now or in the future under any statute, or at common law,
or at law or in equity, or otherwise, to compel the Agent or the Funds to
marshal assets or to proceed in respect of the Guaranteed Obligations guaranteed
hereunder against any other Obligor, any other party or against any security for
the payment and performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, such Guarantor. It is agreed
among each Guarantor, the Agent and the Funds that the foregoing waivers are of
the essence of the transaction contemplated by this Non-Recourse Guaranty and
the other Fund Documents and that, but for the provisions of this Section 2.1
and such waivers, the Agent and the Funds would decline to enter into the
Contribution Deferral Agreement or any other Fund Document.

(c) Each Guarantor agrees that the provisions of this 2J_ are for the benefit of
the Agent and the Funds and their respective permitted successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Guarantor and the Agent or the Funds, the obligations of such other
Guarantor under this Non-Recourse Guaranty or any other Fund Documents.

(d) Notwithstanding anything to the contrary in this NonRecourse Guaranty or in
any other Fund Document, except as set forth in clause (g) of this Section 2.1,
until payment in full of the Guaranteed Obligations (other than contingent
obligations not due and owing), each Guarantor hereby agrees not to exercise any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and waives any and all defenses
available to a surety, guarantor or accommodation co-obligor of the Guaranteed
Obligations. Each Guarantor acknowledges and agrees that this clause (d) is
intended to benefit the Agent and the Funds and shall not limit or otherwise
affect such Guarantor’s liability hereunder or the enforceability of this
Section 2.1, and that the Agent and the Funds and their respective permitted
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this clause (d) of this Section 2.1.

(e) If, in the exercise of any of its rights and remedies, the Agent or the
Funds would, absent appropriate waivers, forfeit any of their rights or
remedies, including its right to enter a deficiency judgment against any Primary
Obligor, any other Guarantor or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Guarantor
hereby consents to such action by the Agent or the Funds and waives any claim or
defense based upon such action, even if such action by the Agent or the Funds
shall result in a full or partial loss of any rights of subrogation that each
Guarantor might otherwise have had but for such action by the Agent or the
Funds. Any election of remedies that results in the denial or impairment of the
right of the Agent or the Funds to seek a deficiency judgment against any
Guarantor or any Primary Obligor shall not impair any other Guarantor’s
obligation to pay the full amount of the Guaranteed Obligations.

(f) Notwithstanding anything in this Non-Recourse Guaranty to the contrary,
subject to the Intercreditor Agreement, under this Non-Recourse Guaranty:

(i) no recourse shall be had for the payment or performance of the Guaranteed
Obligations against any Guarantor in its individual capacity or any of its
trustees, members, managers, officers or directors, other than in connection
with the enforcement of Agent’s security interest in and lien upon the
Collateral such Guarantor provided to secure the Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(ii) Agent shall not have recourse for payment of the Guaranteed Obligations to
any assets of any Guarantor other than the Collateral such Guarantor provided to
secure the Guaranteed Obligations; and

(iii) no Guarantor shall be liable, directly or indirectly, for the payment or
performance of the Guaranteed Obligations, except to the extent of the
Collateral owned by such Guarantor.

(g) To the extent that any Guarantor shall make a payment under this Section 2.1
of all or any of the Guaranteed Obligations (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Guarantor, exceeds the amount that such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following payment in full in cash of the Guaranteed Obligations
(other than contingent indemnity obligations to the extent no claim giving rise
thereto has been asserted) and termination of this Non-Recourse Guaranty, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. As of any date of determination, the “Allocable
Amount” of each Guarantor shall be equal to the maximum amount of the claim that
could then be recovered from such Guarantor under this Section 2.1 without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law. This
clause (g) of this Section 2.1 is intended only to define the relative rights of
the Guarantors and nothing set forth in this clause (g) of this Section 2.1 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Non-Recourse Guaranty, including clause
(a) of this Section 2.1. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor to which such contribution and indemnification is owing. The rights of
the indemnifying Guarantors against other Obligors under this clause (g) of this
Section 2.1 shall be exercisable only upon the full payment of the Guaranteed
Obligations.

(h) The liability of each Guarantor under this Section 2.1 is in addition to and
shall be cumulative with all liabilities of each other Guarantor to the Funds
and the Agent under this Non-Recourse Guaranty and the other Fund Documents to
which such Guarantor is a party or in respect of any Guaranteed Obligations or
obligation of the other Guarantor, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

4



--------------------------------------------------------------------------------

ARTICLE III

Each Guarantor represents and warrants to the Agent and each of the Funds that:

(a) Organization; Powers. Such Guarantor (a) is organized, validly existing and
in good standing (to the extent that such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation as applicable, and (b) has all corporate or organizational
requisite corporate power and authority to carry on its business as now
conducted.

(b) Authorization; Enforceability. The guaranty of the Guaranteed Obligations
hereunder are within such Guarantor’s corporate or organizational powers and
have been duly authorized by all necessary organizational and, if required,
stockholder or shareholder action. Such Guarantor has all requisite corporate or
organizational power to carry out and perform its obligations under the terms of
this Non-Recourse Guaranty. Each Guarantor has duly executed and delivered this
Non-Recourse Guaranty. This Non-Recourse Guaranty constitutes the legal, valid
and binding obligation of each Guarantor, enforceable against such Guarantor in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

ARTICLE IV

Section 4.1 Amendments. None of the terms or provisions of this NonRecourse
Guaranty may be waived, amended, supplemented or otherwise modified except as
set forth in Section 11.03 of the Contribution Deferral Agreement.

Section 4.2 Notices. All notices, requests and demands to or upon the Agent, any
Fund or any Guarantor hereunder shall be effected in the manner provided for in
Section 11.14 of the Contribution Deferral Agreement; provided, however, that
any such notice, request or demand to or upon any Guarantor shall be addressed
to an Obligor’s notice address set forth in Section 11.14 of the Contribution
Deferral Agreement.

Section 4.3 Successors and Assigns. This Non-Recourse Guaranty shall be binding
upon the permitted successors and assigns of each Guarantor and shall inure to
the benefit of the Agent, the Funds and their permitted successors and assigns
under the Contribution Deferral Agreement.

Section 4.4 Counterparts. This Non-Recourse Guaranty may be executed
simultaneously in counterparts (including by means of telecopied or PDF
signature pages), any one of which need not contain the signatures of more than
one party hereto, but all such counterparts taken together shall constitute one
and the same Agreement.

Section 4.5 Severability. Whenever possible, each provision of this Non-Recourse
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law,

 

5



--------------------------------------------------------------------------------

but if any provision of this Non-Recourse Guaranty or the application of any
such provision to any Person or circumstance shall be held to be prohibited by,
illegal or unenforceable under applicable law in any respect by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Non-Recourse
Guaranty; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 4.6 No Third Party Beneficiaries. This Non-Recourse Guaranty is for the
sole benefit of the parties hereto and their successors and permitted assigns
and nothing herein expressed or implied shall give or be construed to give any
Person, other than the parties hereto and the Funds and their successors and
permitted assigns, any legal or equitable rights hereunder.

Section 4.7 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Non-Recourse Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New York
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Non-Recourse
Guaranty (and all exhibits hereto, if any), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

Section 4.8 Conflicts. With respect to the Agent and the Funds and the
obligations of the Agent under the Fund Documents only, in the event of a
conflict between this Agreement and the Fund Documents, the terms of the Fund
Documents shall govern and control.

Section 4.9 Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS NON-RECOURSE GUARANTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTION WITH, RELATED OR INCIDENTAL TO
THIS NON-RECOURSE GUARANTY, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIP ESTABLISHED AMONG THE PARTIES HEREUNDER.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

YRC Logistics Services, Inc., an Illinois Corporation By:  

 

Name:   Brenda Stasiultis Title:   Vice President – Finance

[Signature page to non-Recourse Guaranty Agreement]

 



--------------------------------------------------------------------------------

USF Glen Moore Inc., a Pennsylvania corporation By:  

 

Name:   Phil J. Gaines Title:   Senior Vice President - Finance

[Signature page to non-Recourse Guaranty Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, as Agent By:  

 

Name:   W. Thomas Morris, Ii Title:   Vice President

[Signature page to non-Recourse Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

Reference is hereby made to that certain Non-Recourse Guaranty Agreement dated
as of July     , 2009 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Non-Recourse Guaranty”) by and among
each of the parties thereto as a Guarantor (collectively, the “Guarantors” and
each, a “Guarantor”) and Wilmington Trust Company, as agent for the Funds (as
defined therein) (in such capacity, together with its permitted successors and
assigns in such capacity, the “Agent”). Except as otherwise defined herein,
capitalized terms used herein have the meanings given in the Non-Recourse
Guaranty.

Each of the undersigned (each a “New Guarantor”) hereby joins the Non-Recourse
Guaranty as a Guarantor. Each New Guarantor hereby (i) guaranties the payment of
the Guaranteed Obligations with the same force and effect as if such New
Guarantor were an original party to the Non-Recourse Guaranty as a Guarantor,
(ii) agrees to comply with the terms and conditions of the Non-Recourse Guaranty
applicable to it as a “Guarantor” thereunder, and (iii) makes each of the
representations and warranties in the Non-Recourse Guaranty applicable to itself
as a “Guarantor” thereunder as of the date hereof.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be executed as of the date first written above.

 

[NAME OF ENTITY] By:  

 

Name:  

 

Title:  

 